 



Exhibit 10.5
EXECUTION COPY
 
FINANCIAL GUARANTY INSURANCE COMPANY,
as Insurer
SANTANDER CONSUMER USA INC.,
as Servicer and Originator
SANTANDER DRIVE AUTO RECEIVABLES LLC,
as Seller
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1,
as Issuer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and Backup Servicer
and
U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee
INSURANCE AGREEMENT
Santander Drive Auto Receivables Trust 2007-1
$1,200,000,000 Class A Asset Backed Notes
$204,000,000 5.324% Class A-1 Notes,
$340,000,000 5.20% Class A-2 Notes,
$185,000,000 5.05% Class A-3 Notes and
$471,000,000 LIBOR + 0.05% Class A-4 Notes
Dated as of April 4, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II REPRESENTATIONS, WARRANTIES AND COVENANTS
    11  
 
       
Section 2.01. Representation and Warranties of the Servicer and the Originator
    11  
Section 2.02. Affirmative Covenants of the Servicer and the Originator
    15  
Section 2.03. Negative Covenants of the Servicer and the Originator
    22  
Section 2.04. Representations and Warranties of the Seller and the Issuer
    24  
Section 2.05. Affirmative Covenants of the Seller and the Issuer
    28  
Section 2.06. Negative Covenants of the Seller and the Issuer
    34  
Section 2.07. Representations, Warranties and Covenants of Indenture Trustee
    36  
Section 2.08. Representations, Warranties and Covenants of Backup Servicer
    37  
Section 2.09. Representations, Warranties and Covenants of Owner Trustee
    39  
Section 2.10. Representations and Warranties of the Insurer
    39  
 
       
ARTICLE III THE POLICIES; REIMBURSEMENT
    40  
 
       
Section 3.01. Issuance of the Policies
    40  
Section 3.02. Payment of Fees and Premium
    43  
Section 3.03. Reimbursement and Additional Payment Obligation
    44  
Section 3.04. Indemnification; Limitation of Liability
    45  
Section 3.05. Payment Procedure
    49  
Section 3.06. Subrogation
    49  
 
       
ARTICLE IV FURTHER AGREEMENTS
    49  
 
       
Section 4.01. Effective Date; Term of the Insurance Agreement
    49  
Section 4.02. Further Assurances and Corrective Instruments
    49  
Section 4.03. Obligations Absolute
    50  
Section 4.04. Assignments; Reinsurance; Third-Party Rights
    51  
Section 4.05. Liability of the Insurer
    52  
Section 4.06. Parties Will Not Institute Insolvency Proceedings
    52  
Section 4.07. Parties to Join in Enforcement Action
    52  
 
       
ARTICLE V DEFAULTS; REMEDIES
    53  
 
       
Section 5.01. Defaults
    53  
Section 5.02. Remedies; No Remedy Exclusive
    54  
Section 5.03. Waivers
    55  
 
       
ARTICLE VI MISCELLANEOUS
    55  
 
       
Section 6.01. Amendments, Etc
    55  
Section 6.02. Notices
    55  
Section 6.03. Severability
    57  
Section 6.04. Governing Law
    57  
Section 6.05. Consent to Jurisdiction
    57  
Section 6.06. Consent of the Insurer
    58  
Section 6.07. Counterparts
    58  
Section 6.08. Headings
    58  
Section 6.09. Trial by Jury Waived
    58  
Section 6.10. Limited Liability
    58  
Section 6.11. Entire Agreement
    59  
Section 6.12. Additional Covenant
    59  

i



--------------------------------------------------------------------------------



 



INSURANCE AGREEMENT
          THIS INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of
April 4, 2007, is by and among SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller
(together with its permitted successors and assigns, the “Seller”), SANTANDER
CONSUMER USA INC., in its capacity as Servicer under the Sale and Servicing
Agreement described below (together with its permitted successors and assigns,
the “Servicer”) and in its capacity as originator (the “Originator”), SANTANDER
DRIVE AUTO RECEIVABLES TRUST 2007-1, as the Issuer (the “Issuer”), FINANCIAL
GUARANTY INSURANCE COMPANY (the “Insurer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”) and Backup Servicer
(the “Backup Servicer”), and U.S. BANK TRUST NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Owner Trustee (the “Owner Trustee”).
          WHEREAS, the Indenture dated as of April 4, 2007 relating to the
Santander Drive Auto Receivables Trust 2007-1 $204,000,000 5.324% Asset Backed
Notes, Class A-1, $340,000,000 5.20% Asset Backed Notes, Class A-2, $185,000,000
5.05% Asset Backed Notes, Class A-3 and $471,000,000 LIBOR + 0.05% Asset Backed
Notes, Class A-4 (the “Obligations”), by and among the Issuer and the Indenture
Trustee (the “Indenture”) provides for, among other things, the issuance of the
Obligations;
          WHEREAS, the Issuer, the Seller, the Originator and the Servicer have
requested that the Insurer issue its Financial Guaranty Insurance Policy (the
“Note Policy”) to guarantee payment of Insured Payments (as defined in Note
Policy) with respect to the Obligations, upon such terms and conditions as were
mutually agreed upon by the parties and subject to the terms and conditions of
the Note Policy and has asked the Insurer to issue a Financial Guaranty
Insurance Policy For Swap Agreement (the “Swap Policy”) and together with the
Note Policy, the “Policies”) and the Insurer has agreed to insure certain
amounts which may be due from the Owner Trustee on behalf of the Issuer to the
Swap Provider under the Swap Agreement;
          WHEREAS, the Insurer shall be paid an insurance premium pursuant to
the Sale and Servicing Agreement, and the details of such premium are set forth
herein; and
          WHEREAS, the Servicer, the Originator, the Seller and the Issuer have
undertaken certain obligations in consideration for the Insurer’s issuance of
the Policies;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          The terms defined in this Article I shall have the meanings provided
herein for all purposes of this Insurance Agreement, unless the context clearly
requires otherwise, in both singular and plural form, as appropriate. Unless the
context clearly requires otherwise, all capitalized terms used herein and not
otherwise defined in this Article I shall have the meanings assigned to them in
Appendix A to the Sale and Servicing Agreement. All words used herein shall be
construed to be of such gender or number as the circumstances require. This
“Insurance Agreement” shall mean this Insurance Agreement as a whole and as the
same may, from time to time hereafter, be amended,

 



--------------------------------------------------------------------------------



 



supplemented or modified. The words “herein,” “hereby,” “hereof,” “hereto,”
“hereinabove” and “hereinbelow,” and words of similar import, refer to this
Insurance Agreement as a whole and not to any particular paragraph, clause or
other subdivision hereof, unless otherwise specifically noted.
          “Backup Servicing Agreement” means the Backup Servicing Agreement
dated as of April 4, 2007 by and among the Insurer, the Servicer, the Seller,
the Issuer, the Indenture Trustee and the Backup Servicer, as the same may be
amended or supplemented from time to time in accordance with the terms thereof.
          “Business Day” means any day other than (a) a Saturday or a Sunday or
(b) a day on which banking institutions or trust companies located in the states
of California, Delaware, Minnesota, Texas or New York are authorized or
obligated by law, executive order, or governmental decree to be closed.
          “Charge-Off Policy” has the meaning assigned thereto in Appendix A to
the Sale and Servicing Agreement.
          “Code” means the Internal Revenue Code of 1986, including, unless the
context otherwise requires, the rules and regulations thereunder, as amended
from time to time.
          “Commission” means the Securities and Exchange Commission.
          “Contract Modification” means the revision of one or more material
provision of any Contract (including but not limited to the APR, the number or
amounts of the Contract Scheduled Payments, length of term, interest rate,
monthly payment date, scheduled payment, principal balance, or Financed Vehicle)
pursuant to an agreement between the Servicer and the related Obligor, the order
of a bankruptcy court or otherwise.
          “Contracts” means the Contracts as defined in Appendix A to the Sale
and Servicing Agreement.
          “Contribution Agreement” means the Contribution Agreement dated as of
April 4, 2007 between the Seller and the Originator as the same may be amended
or supplemented from time to time in accordance with the terms thereof.
          “Cumulative Net Loss Rate Table” The levels set forth below for the
periods set forth below:

              Collection Period No.   Collection Period Occurring In   Reserve
Event   Trigger Event
1
  March 2007   3.69%   4.29%
2
  April 2007   3.19%   4.29%
3
  May 2007   3.19%   4.29%
4
  June 2007   5.96%   7.29%
5
  July 2007   5.96%   7.29%
6
  August 2007   5.96%   7.29%
7
  September 2007   7.75%   10.29%
8
  October 2007   8.25%   10.29%
9
  November 2007   8.25%   10.29%

2



--------------------------------------------------------------------------------



 



              Collection Period No.   Collection Period Occurring In   Reserve
Event   Trigger Event
10
  December 2007   10.50%   12.15%
11
  January 2008   10.50%   12.15%
12
  February 2008   10.50%   12.15%
13
  March 2008   10.50%   14.50%
14
  April 2008   10.50%   14.50%
15
  May 2008   10.50%   14.50%
16
  June 2008   13.50%   16.50%
17
  July 2008   13.50%   16.50%
18
  August 2008   13.50%   16.50%
19
  September 2008   15.00%   18.25%
20
  October 2008   15.50%   18.25%
21
  November 2008   15.50%   18.25%
22
  December 2008   17.50%   20.00%
23
  January 2009   17.50%   20.00%
24
  February 2009   17.50%   20.00%
25
  March 2009   18.25%   21.25%
26
  April 2009   18.25%   21.25%
27
  May 2009   18.25%   21.25%
28
  June 2009   19.50%   22.50%
29
  July 2009   19.50%   22.50%
30
  August 2009   19.50%   22.50%
31
  September 2009   20.50%   24.00%
32
  October 2009   21.00%   24.00%
33
  November 2009   21.00%   24.00%
34
  December 2009   21.00%   24.00%
35
  January 2010   21.00%   24.00%
36
  February 2010   21.00%   24.00%
37
  March 2010   20.50%   24.00%
38
  April 2010   20.50%   24.00%
39
  May 2010   20.50%   24.00%
40
  June 2010   20.50%   24.00%
41
  July 2010   20.50%   24.00%
42
  August 2010   20.50%   24.00%
43
  September 2010   20.50%   24.00%
44
  October 2010   21.00%   24.00%
45
  November 2010   21.00%   24.00%
46
  December 2010   21.00%   24.00%
47
  January 2011   21.00%   24.00%
48
  February 2011   21.00%   24.00%
49
  March 2011   20.50%   24.00%
50
  April 2011 and thereafter   20.50%   24.00%

          “Cumulative Net Loss Ratio” means the ratio (expressed as a
percentage) of (i) the sum of the Principal Balances of Contracts that were
charged-off in accordance with the Charge-Off Policy for the period from the
initial Cut-off Date through the end of the related Collection Period

3



--------------------------------------------------------------------------------



 



reduced by the amount of all Recoveries received by the Servicer during the
period from the initial Cut-off Date through the end of the related Collection
Period to (ii) the Original Pool Balance plus the aggregate Principal Balances
of all Subsequent Contracts as of their respective Cut-off Dates.
          “Date of Issuance” means the date on which the Policies are issued as
specified therein.
          “Deemed Cured” a Reserve Event shall be “Deemed Cured” when:
     (i) in the case of a Reserve Event described in clause (a) of the
definition thereof, the average Delinquency Ratio for the three Collection
Periods preceding such Payment Date is less than the percentage set forth for
the Collection Period relating to the applicable Payment Date for two
consecutive Payment Dates;
     (ii) in the case of a Reserve Event described in clause (b) of the
definition thereof, the Cumulative Net Loss Ratio is less than the percentage
set forth in the Cumulative Net Loss Table for the most recent Collection Period
relating to the applicable Payment Date; or
     (iii) in the case of any Reserve Event, the Insurer has waived such Reserve
Event in writing.
          “Default” means any event which results, or which with the giving of
notice or the lapse of time or both would result, in an Event of Default.
          “Delinquency Rate Table” The levels set forth below for the periods
set forth below:

                      Collection Period No.   Collection Period Occurring In  
Reserve Event   Trigger Event
1
  March 2007     5.05 %     6.42 %
2
  April 2007     6.42 %     6.42 %
3
  May 2007     6.42 %     6.42 %
4
  June 2007     6.42 %     6.42 %
5
  July 2007     6.42 %     6.42 %
6
  August 2007     6.42 %     6.42 %
7
  September 2007     6.84 %     6.84 %
8
  October 2007     5.40 %     6.84 %
9
  November 2007     5.40 %     6.84 %
10
  December 2007     5.93 %     7.47 %
11
  January 2008     5.93 %     7.47 %
12
  February 2008     5.93 %     7.47 %
13
  March 2008     8.25 %     8.25 %
14
  April 2008     8.25 %     8.25 %
15
  May 2008     8.25 %     8.25 %
16
  June 2008     9.13 %     9.30 %
17
  July 2008     9.13 %     9.30 %
18
  August 2008     9.13 %     9.30 %
19
  September 2008     9.30 %     9.51 %

4



--------------------------------------------------------------------------------



 



                      Collection Period No.   Collection Period Occurring In  
Reserve Event   Trigger Event
20
  October 2008     7.80 %     9.51 %
21
  November 2008     7.80 %     9.51 %
22
  December 2008     8.15 %     9.93 %
23
  January 2009     8.15 %     9.93 %
24
  February 2009     8.15 %     9.93 %
25
  March 2009     9.80 %     9.93 %
26
  April 2009     9.80 %     9.93 %
27
  May 2009     9.80 %     9.93 %
28
  June 2009     10.15 %     10.35 %
29
  July 2009     10.15 %     10.35 %
30
  August 2009     10.15 %     10.35 %
31
  September 2009     10.30 %     10.35 %
32
  October 2009     8.80 %     10.35 %
33
  November 2009     8.80 %     10.35 %
34
  December 2009     8.80 %     10.35 %
35
  January 2010     8.80 %     10.35 %
36
  February 2010     8.80 %     10.35 %
37
  March 2010     11.05 %     11.13 %
38
  April 2010     11.05 %     11.13 %
39
  May 2010     11.05 %     11.13 %
40
  June 2010     11.05 %     11.13 %
41
  July 2010     11.05 %     11.13 %
42
  August 2010     11.05 %     11.13 %
43
  September 2010     11.05 %     11.13 %
44
  October 2010     9.55 %     11.13 %
45
  November 2010     9.55 %     11.13 %
46
  December 2010     9.55 %     11.13 %
47
  January 2011     9.55 %     11.13 %
48
  February 2011     9.55 %     11.13 %
49
  March 2011     11.05 %     11.13 %
50
  April 2011 and thereafter     11.05 %     11.13 %

          “Delinquency Ratio” means a fraction (expressed as a percentage)
calculated as of the last day of the related Collection Period, the numerator of
which is the aggregate Principal Balance of all Delinquent Contracts, and the
denominator of which is the Pool Balance.
          “Delinquent Contract” means a Contract with respect to which any
Contract Scheduled Payment is greater than 60 days delinquent as of the last day
of the Collection Period preceding the related Payment Date.
          “Due Date Change” means a change of the Obligor’s scheduled due date
for payment within a given month (i.e., from the 10th of each month to the 15th
of each month).
          “Event of Default” means any event of default specified in
Section 5.01 hereof.

5



--------------------------------------------------------------------------------



 



          “HB3” means House Bill No. 3 (signed by the Governor of the State of
Texas on May 19, 2006) and the corresponding sections of Title 2 of the Texas
Tax Code implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.
          “Indemnification Agreement” means the Indemnification Agreement dated
as of March 28, 2007 by and among the Insurer and Wachovia Capital Markets, LLC,
as Representative of the Underwriters named in the Underwriting Agreement.
          “Indenture Trustee” means Wells Fargo Bank, National Association, a
national banking association, as trustee under the Indenture, and any successor
to the Indenture Trustee under the Indenture.
          “Insurer Financial Statements” has the meaning given such term in
Section 2.10(g).
          “Insurer Information” means the information in the Preliminary
Prospectus Supplement and the Prospectus Supplement regarding the Insurer and
the Note Policy, which consists solely of the information set forth under the
caption “The Note Policy and the Insurer” in the Preliminary Prospectus
Supplement and the Prospectus Supplement, and the consolidated balance sheets of
the Insurer and subsidiaries as of December 31, 2006 and December 31, 2005 and
the related consolidated statements of income, stockholders’ equity and cash
flows and the accompanying notes thereto for each of the three years in the
period ended December 31, 2006, as provided to the Seller for incorporation by
reference in the Preliminary Prospectus Supplement and the Prospectus
Supplement.
          “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended.
          “Late Payment Rate” means, for any date of determination, the lesser
of (a) the greater of (i) the per annum rate of interest, publicly announced
from time to time by JPMorgan Chase Bank, National Association at its principal
office in the City of New York, as its prime or base lending rate (any change in
such rate of interest to be effective on the date such change is announced by
JPMorgan Chase Bank, National Association) plus 3%, and (ii) the then applicable
highest rate of interest on the Securities and (b) the maximum rate permissible
under applicable usury or similar laws limiting interest rates. The Late Payment
Rate shall be computed on the basis of the actual number of days elapsed over
360 days.
          “Liabilities” shall have the meaning ascribed to such term in
Section 3.04(a) hereof.
          “Losses” means (i) any actual out-of-pocket loss paid by the Insurer
or its respective parents, subsidiaries and affiliates or any shareholder,
director, officer, employee, agent or any “controlling person” (as such term is
used in the Securities Act) of any of the foregoing, and (ii) any actual
out-of-pocket costs and expenses paid by such party, including reasonable fees
and expenses of its counsel, to the extent not paid, satisfied or reimbursed
from funds provided by any other Person (provided that the foregoing shall not
create or imply any obligation to pursue recourse against any such other
Person).
          “Material Adverse Change” means, (a) in respect of any Person, a
material adverse change in (i) the business, financial condition, results of
operations or properties of such Person or (ii) the ability of such Person to
perform its obligations under any of the Transaction Documents to

6



--------------------------------------------------------------------------------



 




which it is a party or (b) in respect of the Contracts, a material adverse
change in (i) the value or marketability of the Contracts, or (ii) the
probability that amounts now or hereafter due in respect of a material portion
of the Contracts will be collected on a timely basis.
          “Modified Cumulative Net Loss Ratio” means as of any date, the ratio
(expressed as a percentage) of (i) the sum of (x) the Principal Balances of
Contracts that were charged-off in accordance with the Charge-Off Policy for the
period from the initial Cut-off Date through the end of the related Collection
Period reduced by the amount of all Recoveries received by the Servicer during
the period from the initial Cut-off Date through the end of the related
Collection Period, (y) 50% of the outstanding Principal Balance of all Contracts
that are greater than 60 days delinquent and (z) 50% of the outstanding
Principal Balance of all Contracts for which extensions or payment deferments
are in effect (whether granted by the Servicer during the related Collection
Period or an earlier Collection Period) to (ii) the Original Pool Balance plus
the aggregate Principal Balances of all Subsequent Contracts as of their
respective Cut-off Dates.
          “Moody’s” means Moody’s Investors Service, Inc., a Delaware
corporation, and any successor thereto, and, if such corporation shall for any
reason no longer perform the functions of a securities rating agency, “Moody’s”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.
          “Obligations” has the meaning set forth in the recitals hereto.
          “Obligor” means the obligor under each Contract, including any
guarantor of such obligor and their respective successors.
          “Offering Document” means (i) the Prospectus dated March 19, 2007,
(ii) the Preliminary Prospectus Supplement dated March 19, 2007 (the
“Preliminary Prospectus Supplement”) and (iii) the final Prospectus Supplement
dated March 28, 2007 (the “Final Prospectus Supplement”) relating to the
Obligations, and any amendment or supplement thereto and any other offering
document relating to the Obligations prepared by the Servicer, the Originator,
the Seller and/or the Issuer that makes reference to the Note Policy.
          “Owners” means registered holders of Obligations.
          “Person” means an individual, joint stock company, trust,
unincorporated association, joint venture, corporation, business or owner trust,
limited liability company, partnership or other organization or entity (whether
governmental or private).
          “Premium” means the premium payable in accordance with Section 3.02(b)
hereof.
          “Premium Letter” means the Premium Letter from the Insurer to the
Originator, the Issuer and the Indenture Trustee, dated April 4, 2007.
          “Premium Rate” has the meaning set forth in the Premium Letter.
          “Reported Companies’ Financial Statements” means, with respect to
Servicer, the audited, consolidated balance sheets and the statements of income,
retained earnings and cash flows and the auditor’s opinion letter and all notes
thereto which have been provided to the Insurer.
          “Representative” means Wachovia Capital Markets, LLC.

7



--------------------------------------------------------------------------------



 



     “Reserve Event” shall occur, with respect to any Payment Date, when any of:
     (a) the average Delinquency Ratio for the three Collection Periods
preceding such Payment Date exceeds the percentage set forth in the Delinquency
Rate Table for the Collection Period relating to the given Payment Date, or
     (b) the Cumulative Net Loss Ratio exceeds the percentage set forth in the
Cumulative Net Loss Rate Table for the Collection Period relating to the given
Payment Date.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto, and, if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized rating
agency designated by the Insurer.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
dated as of April 4, 2007, among the Servicer, the Seller, the Issuer, the
Indenture Trustee and the Backup Servicer, as the same may be amended or
supplemented from time to time in accordance with the terms thereof.
          “Securities Act” means the Securities Act of 1933, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.
          “Securities Exchange Act” means the Securities and Exchange Act of
1934, including, unless the context otherwise requires, the rules and
regulations thereunder, as amended from time to time.
          “Seller and Issuer Documents” has the meaning set forth in
Section 2.05(q) hereto.
          “Special Event” means the occurrence of any one of the following:
(a) an Event of Default under the Insurance Agreement has occurred and is
continuing, (b) a Trigger Event has occurred and is continuing, (c) any legal
proceeding or binding arbitration is instituted with respect to the Transaction
or (d) any governmental or administrative investigation, action or proceeding is
instituted that would, if adversely decided, result in a Material Adverse Change
in respect of the Servicer, the Originator, the Seller, the Issuer or the
Contracts.
          “Swap Agreement” means the ISDA Master Agreement dated as of April 4,
2007 between the Issuer and the Swap Provider, the Schedule thereto and the
Confirmation bearing Reference No. 483694.21 dated April 4, 2007.
          “Swap Policy” means the Financial Guaranty Insurance Policy For Swap
Agreement No. 07030013 issued by the Insurer, which guarantees certain payments
due under the Swap Agreement.
          “Swap Provider” means Banco Santander Central Hispano, S.A., and its
permitted successors and assigns.
          “Tangible Net Worth” means, with respect to any Person, the difference
between:

8



--------------------------------------------------------------------------------



 



(A) the tangible assets of such Person and its Affiliates and subsidiaries
calculated in accordance with GAAP, including 100% of any additional equity
contributions, as reduced by adequate reserves in each case where a reserve is
appropriate; and
(B) all indebtedness, including subordinated debt, of such Person and its
Affiliates and its subsidiaries; provided, however, that: (i) intangible assets
such as patents, trademarks, trade names, copyrights, licenses, good will,
organization costs, advances or loans to, or receivables from directors,
officers, employees or affiliates, prepaid assets; amounts relating to covenants
not to compete, pension assets, deferred charges or treasury stock of any
securities unless the same are readily marketable in the United States of
America or are entitled to be used as a credit against federal income tax
liabilities, shall not be included in the calculation of (A) above; and
(ii) securities included as tangible assets shall be valued at their current
market price or costs, whichever is lower; and (iii) any write-up in book value
of any assets shall not be taken into account.
          “Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.
          “Transaction” means the transactions contemplated by the Transaction
Documents, including the transactions described in the Offering Document.
          “Transaction Documents” means this Insurance Agreement, the
Administration Agreement, the Certificate of Trust, the Intercreditor Agreement,
each Assignment, each Reserve Account Letter of Credit, the Swap Agreement, the
Letter of Credit Reimbursement Agreement, the Certificate, the Premium Letter,
the Indenture, the Offering Document, the Obligations, the Trust Agreement, the
Sale and Servicing Agreement, the Backup Servicing Agreement, the Underwriting
Agreement, the Indemnification Agreement, the Contribution Agreement and other
documents and certificates delivered in connection with this Transaction.
          “Transaction Parties” means, collectively, the Servicer, the
Originator, the Seller and the Issuer.
          “Trigger Event” means the occurrence of any one of the following:
1. The insolvency of any of the Transaction Parties.
2. The occurrence of a default or a breach of any representation, warranty, or
covenant under any of the Transaction Documents by any of the Transaction
Parties which continues unremedied for a period of 30 days after such
Transaction Party becomes aware of such default, or breach or other written
notice of such default or breach shall have been given to such Transaction
Party.
3. A payment under the Note Policy is made by Insurer.
4. The cessation of a valid perfected first priority security interest in the
Trust Property in favor of the Indenture Trustee on behalf of the Noteholders,
the Reserve Account Letter of Credit Bank or the Insurer.

9



--------------------------------------------------------------------------------



 



5. Both (i) the average Delinquency Ratio for the most current three Collection
Periods equals or exceeds the percentage set forth in the Delinquency Rate Table
for the Collection Period relating to the given Payment Date and (ii) the
Modified Cumulative Net Loss Ratio equals or exceeds the level specified for the
Collection Period relating to the given Payment Date in the Cumulative Net Loss
Table.
6. The Cumulative Net Loss Ratio equals or exceeds the level specified for the
Collection Period relating to the given Payment Date in the Cumulative Net Loss
Rate Table.
7. The average Extension Ratio for the three Collection Periods preceding the
date of determination (including any Collection Period ending on such date)
exceeds 4.0% and the Servicer fails to purchase as of the Business Day preceding
the Determination Date prior to the next Payment Date a sufficient amount of
previously extended Contracts pursuant to Section 3.2 of the Sale and Servicing
Agreement so as to reduce the Extension Ratio below 4.0%.
8. The Servicer’s Tangible Net Worth is less than $50,000,000 plus 50% of the
Servicer’s cumulative after tax net income after December 31, 2004 as determined
on a quarterly basis (beginning with the quarter ending December 31, 2006) in
accordance with generally accepted accounting principles and audited annually,
but without taking into account any reduction for net losses during such period;
provided, however, the Trigger Event in this Clause 8 shall only be applicable
if Banco Santander Central Hispano, S.A. does not, directly or indirectly, own
at least 51% of the equity interests of the Servicer.
9. The Servicer realizes a net loss as determined in accordance with generally
accepted accounting principles in each of any two consecutive quarters.
10. A final, non-appealable judgment shall be entered against, or settlements by
any of the Transaction Parties by a court of competent jurisdiction assessing
monetary damages in excess of $1 million and, in the case of a judgment, such
judgment shall not have been discharged or stayed within 60 days.
11. Except as permitted by the Transaction Documents, the Servicer shall make
any assignment of any of its rights or obligations under the Transaction
Documents or any attempt to make such an assignment without the express written
consent of the Insurer.
12. The Internal Revenue Service or Pension Benefit Guaranty Corporation files
notice of a lien with regard to any assets of the Trust Estate and such lien is
not released within five Business Days of such notice.
13. The Servicer (and its affiliates) shall fail to maintain at least one
uninsured warehouse line of credit for the funding of prime, sub-prime and
non-prime automotive contracts in accordance with the Originator’s credit
policies for such contracts in an aggregate amount equal to at least
$75 million.

10



--------------------------------------------------------------------------------



 



14. Banco Santander Central Hispano, S.A. fails to own, directly or indirectly,
at least 51% of the equity interests of the Servicer.
15. The Servicer or any of their affiliates or subsidiaries is in default under
any indebtedness having an outstanding principal amount of $1 million or more.
16. Any Event of Default or Termination Event (as defined in the Swap Agreement)
occurs under the Swap Agreement.
     provided, however, the Insurer has the right to waive any Trigger Event.
          “Underwriting Agreement” means the Underwriting Agreement dated
March 26, 2007 among Wachovia Capital Markets, LLC, as Representative, the
Seller, the Originator and the several underwriters named therein with respect
to the offer and sale of the Obligations, as the same may be amended from time
to time.
          “U.S. Bank” means U.S. Bank Trust National Association, in its
individual capacity.
          “Wachovia Release Letter” means the Release Letter, dated April 4,
2007, and any additional Wachovia Release Letter, dated as of the related
Funding Date, by Wachovia Capital Markets, LLC for the benefit of Drive
Warehouse LP, pursuant to which Wachovia Capital Markets, LLC releases its Lien
and security interest and/or ownership interest in the Contracts identified
therein and certain other property related thereto.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 2.01. Representation and Warranties of the Servicer and the
Originator. The Servicer and the Originator represent, warrant and covenant as
of the Date of Issuance, each solely as to those matters relating to itself, as
follows:
     (a) Due Organization and Qualification. The Servicer and the Originator are
each a corporation, respectively, duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization. Each of
the Servicer and the Originator is duly qualified to do business, is in good
standing and has obtained all licenses, permits, charters, registrations and
approvals (together, “approvals”) necessary for the conduct of its business as
currently conducted and as described in the Offering Document and the
performance of its obligations under the Transaction Documents, in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Transaction Document unenforceable in any respect or would have
a material adverse effect upon the Transaction, the Owners or the Insurer.
     (b) Power and Authority. Each of the Servicer and the Originator has all
requisite power and authority to conduct its business as currently conducted
and, as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and to consummate the Transaction.
     (c) Due Authorization. The execution, delivery and performance of each of
the Transaction Documents to which it is a party by the Servicer and the
Originator have been

11



--------------------------------------------------------------------------------



 



duly authorized by all requisite action and do not require any additional
approvals or consents, or other action by or any notice to or filing with any
Person, including, without limitation, any governmental entity or the Servicer’s
or the Originator’s shareholders which have not previously been obtained or
given by the Servicer or the Originator.
                (d) Noncontravention. Neither the execution and delivery of the
Transaction Documents by the Servicer or the Originator, the consummation of the
transactions contemplated thereby nor the satisfaction of the terms and
conditions of the Transaction Documents:
     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents, as applicable, of the Servicer or the
Originator or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Servicer or the Originator or any of their material properties, including
regulations issued by an administrative agency or other governmental authority
having supervisory powers over the Servicer or the Originator;
     (ii) constitutes a default by the Servicer or the Originator under or a
breach of any provision of any loan agreement, mortgage, indenture or other
agreement or instrument to which the Servicer or the Originator is a party or by
which any of its or their respective properties, which are individually or in
the aggregate material to the Servicer or the Originator, is or may be bound or
affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Servicer or the Originator, except as contemplated by the
Transaction Documents.
     (e) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Servicer, the Originator or any of its or their subsidiaries,
or any properties or rights of the Servicer, the Originator or any of its or
their subsidiaries, pending or, to the Servicer’s or the Originator’s knowledge
after reasonable inquiry, threatened, which, in any case, could result in a
Material Adverse Change with respect to the Servicer or the Originator.
     (f) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture, and the Transaction
Documents (other than the Obligations), when executed and delivered by the
Servicer and the Originator, will constitute the legal, valid and binding
obligations of the Servicer and the Originator, as applicable, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. Neither the Servicer nor the Originator will at any
time in the future deny that the Transaction Documents constitute the legal,
valid and binding obligations of the Servicer and the Originator, as applicable.
The Obligations, when executed, authenticated and delivered in accordance with
the Indenture, will be validly issued and outstanding and entitled to the
benefits of the Indenture and will be valid and binding obligations of the
Issuer. The Certificate, when executed, authenticated and delivered in
accordance with the Trust

12



--------------------------------------------------------------------------------



 



Agreement, will be validly issued and outstanding and entitled to the benefits
of the Trust Agreement and will evidence a beneficial ownership interest in the
Issuer.
     (g) Financial Statements. The Reported Companies’ Financial Statements,
copies of which have been furnished to the Insurer, (i) are, as of dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of the
companies reported therein as of the dates and for the periods indicated and
(iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Reported Companies’ Financial Statements, there has been no Material Adverse
Change in such conditions or operations. Except as disclosed in the Reported
Companies’ Financial Statements, the Servicer and the Originator are not subject
to any contingent liabilities or commitments that, individually or in the
aggregate, have a material possibility of causing a Material Adverse Change in
respect of the Servicer or the Originator.
     (h) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer or the Originator in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to any of them that, if enforced, could reasonably be expected to
result in a Material Adverse Change with respect to the Servicer or the
Originator. The Servicer and the Originator are not in breach of or in default
under any applicable law or administrative regulation of its respective
jurisdiction of incorporation, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Servicer or the Originator is a party or is otherwise
subject which, if enforced, would have a material adverse effect on the ability
of the Servicer or the Originator, as the case may be, to perform its respective
obligations wider the Transaction Documents.
     (i) Taxes. The Servicer, the Originator and the Servicer’s and the
Originator’s parent company or companies have filed prior to the date hereof all
federal and state tax returns that are required to be filed and paid all taxes,
including any assessments received by them that are not being contested in good
faith, to the extent that such taxes have become due, except for any failures to
file or pay that, individually or in the aggregate, would not result in a
Material Adverse Change with respect to the Servicer or the Originator.
     (j) Accuracy of Information. Neither the Transaction Documents nor other
information relating to the Contracts, the operations of the Servicer or the
Originator (including servicing or origination of the loans or the financial
condition of the Servicer or the Originator) (collectively, the “Documents”), as
amended, supplemented or superseded, furnished to the Insurer by the Servicer or
the Originator contain any statement of a material fact by the Servicer or the
Originator that was untrue or misleading in any material adverse respect when
made. Neither the Servicer nor the Originator has any knowledge of circumstances
that could cause a Material Adverse Change with respect to the Servicer, the
Originator, the Seller, the Issuer or the Contracts. Since the furnishing of the
Documents, there has been no change nor any development or event involving a
prospective change known to the Servicer, the Originator, the Seller, the Issuer
or the Contracts that would render any of the Documents untrue or misleading in
a material respect.

13



--------------------------------------------------------------------------------



 



     (k) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE NOTE POLICY AND THE INSURER” or the consolidated financial statements of
the Insurer incorporated by reference in the Offering Document. Neither the
offer nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws. The Seller and the
Issuer are not required to be registered as an “investment company” under the
Investment Company Act.
     (l) Transaction Documents. Each of the representations and warranties of
the Servicer and the Originator contained in the Transaction Documents is true
and correct in all material respects, and the Servicer and the Originator hereby
make each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.
     (m) Solvency. The Servicer and the Originator are solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, neither the Servicer nor the Originator will be left with an
unreasonably small amount of capital with which to engage in its business, nor
does the Servicer or the Originator intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. Neither the Servicer
nor the Originator contemplates the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Servicer
or the Originator or any of their assets.
     (n) Principal Place of Business, Jurisdiction of Organization. The
principal place of business of each of the Servicer and the Originator is
located in Dallas, Texas. Each of the Originator and the Servicer is a
corporation organized in the State of Illinois. “Santander Consumer USA Inc.” is
the correct legal name of the Servicer and the Originator indicated on the
public records of the Servicer’s and the Originator’s jurisdiction of
organization which shows the Servicer and the Originator, respectively, to be
organized.
     (o) ERISA. Each of the Servicer and the Originator is in compliance with
ERISA and has not incurred and does not reasonably expect to incur any
liabilities to the PBGC under ERISA in connection with any Plan or Multiemployer
Plan or to contribute now or in the future in respect of any Plan or
Multiemployer Plan.
     (p) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other nongovernmental Person, is
required in connection with the execution, delivery and performance by the
Servicer or the Originator of this Insurance Agreement or any other Transaction
Document to which the Servicer or the Originator is a party, except (in each
case) such as have been obtained and are in full force and effect.

14



--------------------------------------------------------------------------------



 



     (q) Investment Company Act Compliance. Neither the Servicer nor the
Originator is required to be registered as an “investment company” under the
Investment Company Act. Neither the Servicer nor the Originator is subject to
the information reporting requirements of the Securities Exchange Act.
     Section 2.02. Affirmative Covenants of the Servicer and the Originator. The
Servicer and the Originator hereby agree, each solely to those matters relating
to itself, that during the Term of the Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:
     (a) Compliance With Agreements and Applicable Laws. The Servicer and the
Originator shall not be in default under the Transaction Documents and shall
comply with all material requirements of any law, rule or regulation applicable
to it. Neither the Servicer nor the Originator shall agree to any amendment to
or modification of the terms of any Transaction Documents unless the Insurer
shall have given its prior written consent.
     (b) Maintaining Existence. The Servicer, its successors and assigns and the
Originator, its successors and assigns, shall maintain their respective
existence and shall at all times continue to be duly organized under the laws of
its respective jurisdiction of organization and duly qualified and duly
authorized (as described in subsections 2.01(a), (b) and (c) hereof) and shall
conduct its business in accordance with the terms of its organizational
documents.
     (c) Financial Statements; Accountants’ Reports; Other Information. The
Servicer and the Originator shall keep or cause to be kept in reasonable detail
books and records of account of their assets and business, including, but not
limited to, books and records relating to the Transaction.
     (i) Annual Financial Statements. The Servicer and the Originator shall
furnish or cause to be furnished to the Insurer as soon as available, and in any
event within 120 days after the close of each fiscal year of the Servicer and
the Originator, the audited consolidated balance sheets of the Servicer and the
Originator and their subsidiaries as of the end of such fiscal year and the
related audited consolidated statements of income, changes in shareholders’
equity and cash flows for such fiscal year, all in reasonable detail and stating
in comparative form the respective figures for the corresponding date and period
in the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and accompanied by the audit
opinion of the Servicer’s and the Originator’s independent accountants (which
shall be a nationally recognized independent public accounting firm) and by the
certificate specified in Section 2.02(e) hereof.
     (ii) Quarterly Financial Statements. The Servicer and the Originator shall
furnish or cause to be furnished to the Insurer as soon as available, and in any
event within 90 days after each of the first three fiscal quarters of each
fiscal year of the Servicer and the Originator, the unaudited consolidated
balance sheets of the Servicer and the Originator, and their subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income, changes in shareholders’ equity and cash flows for such fiscal
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the preceding fiscal year,
prepared in accordance with generally accepted accounting

15



--------------------------------------------------------------------------------



 



principles, consistently applied, and accompanied by the certificate specified
in Section 2.02(e) hereof.
     (iii) Initial and Continuing Reports. On or before the Date of Issuance,
the Servicer and the Originator will provide the Insurer a copy of the magnetic
tape to be delivered to the Indenture Trustee on the Closing Date setting forth
as to each Contract, the information required in the Schedule of Contracts.
Thereafter, the Servicer shall deliver to the Insurer not later than 12:00 noon,
New York City time, on each Determination Date the report required by
Section 3.8 of the Sale and Servicing Agreement.
     (iv) Computer Diskette. Beginning in April 2007, the Servicer will deliver
to the insurer on a quarterly basis, a computer diskette containing a quarterly
summary of the information provided to the Insurer pursuant to clause (iii) of
this subsection 2.02(c) and also containing information similar to the
information provided in the Schedule of Contracts.
     (v) Accountants’ Reports. If a Special Event has occurred, the Servicer and
the Originator shall furnish or cause to be furnished to the Insurer copies of
any reports submitted to the Servicer and the Originator by their respective
independent accountants in connection with any examination of the financial
statements of the Servicer and the Originator, promptly upon receipt thereof.
     (vi) Certain Information. Upon the reasonable request of the Insurer, the
Servicer and the Originator shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Originator files with, or delivers to, the Commission or any
national securities exchange.
     (vii) Other Information. Promptly upon receipt thereof, the Servicer or the
Originator shall furnish or cause to be furnished copies of all schedules,
financial statements or other similar reports delivered to or by the Servicer
and the Originator pursuant to the terms of the Sale and Servicing Agreement
and, promptly upon request, such other data as the Insurer may reasonably
request.
          All financial statements specified in clauses (i) and (ii) of this
subsection 2.02(c) shall be furnished in consolidated form for the Servicer and
all its subsidiaries in the event the Servicer shall consolidate its financial
statements with its subsidiaries; provided, however, if the financial statements
of the Servicer are consolidated with the financial statements of Banco
Santander Central Hispano, S.A. and the Originator then the Servicer and the
Originator shall provide the corresponding financial statements of Banco
Santander Central Hispano, S.A. pursuant to clauses (i) and (ii) of this
subsection 2.02(c).
          The Insurer agrees that it and its agents, accountants and attorneys
shall keep confidential all financial statements, reports and other information
delivered by the Servicer or the Originator pursuant to this subsection 2.02(c)
to the extent provided in subsection 2.02(f) hereof.
     (d) Reports Reflecting Contract Changes. The Servicer shall, on or before
each Determination Date, provide the Insurer with a written report reflecting
(i) the number and

16



--------------------------------------------------------------------------------



 



aggregate Principal Balance of any Contracts that were the subject of an
extension or payment deferment during the related Collection Period, (ii) the
number and aggregate Principal Balance of Contracts that were the subject of a
Contract Modification (other than an extension, payment deferment or Due Date
Change) and (iii) the number and aggregate Principal Balance of any Contracts
that were the subject of Due Date Changes.
     (e) Compliance Certificate. The Servicer and the Originator shall deliver
to the Insurer, concurrently with the delivery of the financial statements
required pursuant to subsection 2.02(c)(i) and (ii) hereof, one or more
certificates signed by an officer of the Servicer and an officer of the
Originator, authorized to execute such certificates on behalf of the Servicer
and the Originator stating that:
     (i) a review of the Servicer performance under the Transaction Documents
during such period has been made under such officer’s supervision;
     (ii) to the best of such individual’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred, or if a Default or Event
of Default has occurred, specifying the nature thereof and, if the Servicer has
a right to cure pursuant to Section 7.1 of the Sale and Servicing Agreement,
stating in reasonable detail (including, if applicable, any supporting
calculations) the steps, if any, being taken by the Servicer to cure such
Default or Event of Default or to otherwise comply with the terms of the
agreement to which such Default or Event of Default relates;
     (iii) the attached financial statements submitted in accordance with
subsection 2.02(c)(i) or (ii) hereof as the case may be, are complete and
correct in all material respects and present fairly the financial condition and
results of operations of the Servicer and the Originator as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied; and
     (iv) the Servicer has in full force and effect a blanket fidelity bond (or
direct surety bond) and an errors and omissions insurance policy in accordance
with the terms and requirements of Section 3.12 of the Sale and Servicing
Agreement.
     (f) Access to Records; Discussions With Officers and Accountants. On an
annual basis, or upon the occurrence of a Material Adverse Change, the Servicer
or the Originator shall, upon the reasonable request of the Insurer, permit the
Insurer or its authorized agents:
     (i) to inspect the books and records of the Servicer and the Originator as
they may relate to the Obligations, the obligations of the Servicer or the
Originator under the Transaction Documents, and the Transaction;
     (ii) to discuss the affairs, finances and accounts of the Servicer or the
Originator with the chief operating officer and the chief financial officer of
the Servicer or the Originator, as the case may be; and
     (iii) with the Servicer’s or the Originator’s consent, as applicable, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Servicer or the Originator with the Servicer’s or the
Originator’s

17



--------------------------------------------------------------------------------



 



independent accountants, provided that an officer of the Servicer or the
Originator shall have the right to be present during such discussions.
          Such inspections and discussions shall be conducted during normal
business hours and shall not unreasonably disrupt the business of the Servicer
or the Originator. The books and records of the Servicer shall be maintained at
the address of the Servicer designated herein for receipt of notices, unless the
Servicer shall otherwise advise the parties hereto in writing, and the books and
records of the Originator shall be maintained at the addresses of the Originator
designated herein for receipt of notices, unless the Originator shall otherwise
advise the parties hereto in writing,.
          The Insurer agrees that it and its shareholders, directors, agents,
accountants and attorneys shall keep confidential any matter of which it becomes
aware through such inspections or discussions (unless readily available from
public sources), except as may be otherwise required by regulation, law or court
order or requested by appropriate governmental authorities or as necessary to
preserve its rights or security under or to enforce the Transaction Documents,
provided that the foregoing shall not limit the right of the Insurer to make
such information available to its regulators, securities rating agencies,
reinsurers, credit and liquidity providers, counsel and accountants.
     (g) Notice of Material Events. The Servicer and the Originator shall be
obligated (which obligation shall be satisfied as to each if performed by the
Servicer or the Originator) promptly to inform the Insurer in writing of the
occurrence of any of the following only to the extent each has actual knowledge,
notice or reason to know of such event:
     (i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Servicer or the Originator that (A)
against the Seller, the Issuer or the Insurer pertaining to the Contracts in
general, (B) with respect to a material portion of the Contracts or (C) in which
a request has been made for certification as a class action (or equivalent
relief) that would involve a material portion of the Contracts;
     (ii) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation in any federal,
state or local court or before any arbitration board, or any such proceeding
threatened by any government agency, which, if adversely determined, would
result in a Material Adverse Change with respect to the Seller, the Issuer, the
Owners or the Insurer;
     (iii) any change in the location of the Servicer’s or the Originator’s
principal offices or any change in the location of the Servicer’s or the
Originator’s books and records, jurisdiction of organization, legal name as
indicated on the public records of the Servicer’s or the Originator’s
jurisdiction of organization which shows the Servicer or the Originator to be
organized;
     (iv) the occurrence of any Default or Event of Default or of any Material
Adverse Change;
     (v) the commencement of any proceedings by or against the Servicer or the
Originator under any applicable bankruptcy, reorganization, liquidation,

18



--------------------------------------------------------------------------------



 



rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been, or may be, appointed or requested for the Servicer or
the Originator or any of its or their assets;
     (vi) the receipt of notice that (A) the Servicer or the Originator is being
placed under regulatory supervision, (B) any license, permit, charter,
registration or approval necessary for the conduct of the Servicer’s or the
Originator’s business is to be, or may be suspended or revoked, or (C) the
Servicer or the Originator is to cease and desist any practice, procedure or
policy employed by the Servicer or the Originator in the conduct of its
business, and such cessation may result in a Material Adverse Change with
respect to the Servicer or the Originator; or
     (vii) the occurrence of any Trigger Event or Reserve Event.
     (h) Financing Statements and Further Assurances. The Servicer will cause to
be filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Indenture Trustee in the Trust Estate. The
Servicer and the Originator shall, upon the request of the Insurer, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents. In addition, each of the Servicer and the Originator agree to
cooperate with S&P and Moody’s in connection with any review of the Transaction
that may be undertaken by S&P or Moody’s after the date hereof and to provide
all information reasonably requested by S&P or Moody’s.
     (i) Maintenance of Licenses. The Servicer and the Originator, respectively,
or any successors thereof shall maintain all licenses, permits, charters and
registrations which are material to the conduct of its business.
     (j) Redemption of Obligations. The Servicer shall instruct the Indenture
Trustee, upon redemption, or payment, of all of the Obligations pursuant to the
Indenture, to furnish to the Insurer a notice of such redemption and, upon a
redemption, or payment, of all of the Obligations to surrender the Policies to
the Insurer for cancellation.
     (k) Disclosure Document. Each Offering Document delivered with respect to
the Obligations shall clearly disclose that the Note Policy is not covered by
the property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law. In addition, each Offering Document which includes financial
statements of the Insurer prepared in accordance with generally accepted
accounting principles shall include the following statement immediately
preceding such financial statements:
The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for

19



--------------------------------------------------------------------------------



 



determining whether its financial condition warrants the payment of a dividend
to its stockholders. Although the Insurer prepares both GAAP and SAP financial
statements, no consideration is given by the New York State Insurance Department
to financial statements prepared in accordance with GAAP in making such
determinations. A discussion of the principal differences between SAP and GAAP
is contained in the notes to the Insurer’s audited SAP financial statements.
     (i) Each Offering Document delivered subsequent to the Date of Issuance
shall be in form and substance satisfactory to the Insurer in its sole
discretion as evidenced by Insurer’s prior written consent to the use thereof.
     (l) Third-Party Beneficiary. The Servicer and the Originator agree that the
Insurer shall have all rights of a third-party beneficiary of, and pursuant to,
the Servicer’s and the Originator’s agreements under any of the Transaction
Documents (other than the Underwriting Agreement) and hereby incorporate and
restate their representations, warranties and covenants as set forth therein for
the benefit of the Insurer.
     (m) Servicing of Contracts. The Servicer shall perform such actions with
respect to the Contracts as are provided to be performed by it in the Sale and
Servicing Agreement. The Servicer will provide the Insurer with prior written
notice of any change or amendment to any Transaction Document as currently in
effect.
     (n) Maintenance of Interest. On or before each March 31 beginning in 2008,
so long as any of the Obligations are outstanding, the Servicer shall furnish to
the Insurer and the Indenture Trustee an officers’ certificate either stating
that such action has been taken with respect to the recording, filing,
rerecording and refiling of any financing statements and continuation statements
as is necessary to maintain the interest of the Indenture Trustee in the Trust
Estate created by the Indenture and reciting the details of such action or
stating that no such action is necessary to maintain such interests. Such
officers’ certificate shall also describe the recording, filing, rerecording and
refiling of any financing statements and continuation statements that will be
required to maintain the interest of the Indenture Trustee in the Trust Estate
until the date such next officers’ certificate is due. The Servicer will use its
best efforts to cause any necessary recordings or filings to be made with
respect to the Trust Estate.
     (o) Closing Documents. The Servicer shall provide or cause to be provided
to the Insurer a bound volume or volumes of the Transaction Documents and an
executed original copy of each document executed in connection with the
Transaction within 60 days after the date of closing.
     (p) Reserved.
     (q) Santander Consumer USA Inc. To Be the Sole Member of Seller. Santander
Consumer USA Inc. shall be the sole member of the Seller while any of the
Obligations are outstanding. Santander Consumer USA Inc. shall not sell, pledge
or otherwise transfer such membership without the prior written consent of the
Insurer.

20



--------------------------------------------------------------------------------



 



     (r) Reserved.
     (s) Securities Laws. The Servicer and the Originator shall comply in all
material respects with all applicable provisions of state and federal securities
laws, including blue sky laws and the Securities Act, the Securities Exchange
Act and the Investment Company Act and all rules and regulations promulgated
thereunder for which non-compliance would result in a Material Adverse Change in
respect of the Servicer or the Originator or any Contract.
     (t) Disclosure Regarding On Balance Sheet Securitizations. For so long as
the Servicer has any securitization transactions (including warehouse
facilities) outstanding as to which the Insurer has provided credit enhancement
and any of the securitized receivables remain on the Servicer’s consolidated
balance sheet, the Servicer shall include, (i) in any financial statement
provided to a creditor of the Servicer and (ii) in any financial statement made
available to the public in any form, disclosure with respect to such on-balance
sheet securitizations in a form substantially as follows: “Santander Consumer
USA Inc. structures its securitization transactions so that they do not meet the
criteria for sale of finance receivables. Accordingly, following a
securitization, the finance receivables, transferred to special purpose finance
subsidiaries of Santander Consumer USA Inc., and related securitization notes
payable, issued by special purpose finance subsidiaries, remain on the
consolidated balance sheet. While these subsidiaries are included in Santander
Consumer USA Inc.’s consolidated financial statements, these subsidiaries are
separate legal entities and the finance receivables and other assets held by
them are legally owned by these subsidiaries, are available to satisfy the
related securitization notes payable and are not available to creditors of
Santander Consumer USA Inc. or its other subsidiaries.”
     (u) Delivery of Completed Perfection Certificate. A duly authorized officer
of the Servicer shall have executed and delivered to the Insurer within 10
Business Days after the Closing Date a certificate in the form attached as
Exhibit A hereto, which shall contain the representation of the Servicer that
each of the financing statements listed in the schedule attached thereto have
been filed in the applicable filing office and jurisdiction, bearing (as
applicable) the applicable filing index number, specified in such schedule with
respect to such financing statement.
     (v) Texas Margin Tax. In the event that a tax is levied or assessed upon
the Issuer or upon all or part of the Trust Estate under HB3, which tax becomes
due and payable by the Issuer, the Originator covenants and agrees to pay such
tax to the applicable taxing authority on behalf of the Issuer when and as due
and payable by the Issuer. Notwithstanding anything to the contrary contained
herein, nothing in this Insurance Agreement should be read to imply that the
Issuer is doing business in Texas, has sufficient nexus with Texas in order for
HB3 to apply to the Issuer or is otherwise subject to the tax described in HB3.
     (w) Replacement Servicer. If servicing is transferred from the Servicer to
a replacement Servicer pursuant to Article VII of the Sale and Servicing
Agreement, then in the event that the fees and expenses of a replacement
servicer or any transition costs relating to the transfer of servicing from the
Servicer to the replacement servicer exceed the amounts payable to such Servicer
under the Sale and Servicing Agreement, the Servicer shall promptly pay such
fees, expenses or transition costs. Any such amounts paid by the Insurer shall
be part of Reimbursable Amounts payable to the Insurer hereunder.

21



--------------------------------------------------------------------------------



 



     Section 2.03. Negative Covenants of the Servicer and the Originator. The
Servicer and the Originator hereby agree, each solely as to those matters which
relate to itself, that during the Term of the Insurance Agreement, unless the
Insurer shall otherwise expressly consent in writing:
     (a) Impairment of Rights. Neither the Servicer nor the Originator shall
take any action, or fail to take any action, if such action or failure to take
action may result in a material adverse change as described in clause (ii) of
the definition of Material Adverse Change with respect to the Servicer or the
Originator, or may interfere with the enforcement of any rights of the Insurer
under or with respect to the Transaction Documents. The Servicer and the
Originator shall give the Insurer written notice of any such action or failure
to act on the earlier of (i) the date upon which any publicly available filing
or release is made with respect to such action or failure to act or
(ii) promptly prior to the date of consummation of such action or failure to
act. The Servicer and the Originator shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this subsection (a).
     (b) Adverse Selection Procedure. The Servicer and the Originator will not
use any adverse selection procedure in selecting the Contracts to be transferred
to the Indenture Trustee from the outstanding loans that qualify under the Sale
and Servicing Agreement for inclusion in the Trust Estate.
     (c) Waiver, Amendments, Etc. Neither the Servicer nor the Originator shall
waive, modify or amend, or consent to any waiver, modification or amendment of,
any of the terms, provisions or conditions of any of the Transaction Documents
without the prior written consent of the Insurer.
     (d) Contracts; Charge-off Policy. Except as otherwise permitted in the
Indenture, the Servicer and the Originator shall not alter or amend any
Contract, their respective collection policies or their respective charge-off
policies in a manner that materially adversely affects the Insurer unless the
Insurer shall have previously given its consent, which consent shall not be
unreasonably withheld.
     (e) Lockbox Arrangements. The Servicer and the Originator shall not alter
or modify the Lockbox or collection account arrangements that are in effect as
of the Closing Date relating to collection of payments on the Contracts without
prior written notice to the Insurer.
     (f) Restrictions on Liens. Neither the Originator nor the Seller shall
(i) create, incur or suffer to exist, or agree to create, incur or suffer to
exist, or consent to cause or permit in the future (upon the happening of a
contingency or otherwise) the creation, incurrence or existence of any Lien on
the Collateral except for the Lien in favor of the Indenture Trustee or
(ii) with respect to the Collateral, authorize or file under the Uniform
Commercial Code of any jurisdiction any financing statement which names any of
the Originator or the Seller as a debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement,
except in each case any such instrument solely securing the rights and
preserving the Lien of the Indenture Trustee under the Indenture.

22



--------------------------------------------------------------------------------



 



     (g) Successors. Neither the Servicer nor the Originator shall terminate or
designate, or consent to the termination or designation of, the Servicer, the
Backup Servicer, the Indenture Trustee or any successor thereto without the
prior written approval of the Insurer.
     (h) Insolvency. Neither the Servicer nor the Originator shall commence with
respect to the Seller or the Issuer any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to the bankruptcy, insolvency, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
corporation or other relief with respect to the Seller or the Issuer or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or make a general
assignment for the benefit of the Seller’s or the Issuer’s creditors. Neither
the Servicer nor the Originator shall take any action in furtherance of, or
indicating the consent to, approval of, or acquiescence in any of the acts set
forth above.
     (i) Release of Liens. Each of the Servicer and the Originator shall duly
file or cause to be duly filed on behalf of Wachovia Capital Markets, LLC and/or
other relevant parties, in each case no later than the Closing Date or the
related Funding Date, with respect to which Contracts in which Wachovia Capital
Markets, LLC and/or any other relevant Persons have Liens and security
interests, which Contracts are to be conveyed by the Originator to the Seller
and by the Seller to the Issuer, the amendments to, and/or termination of, UCC
financing statements evidencing the release by Wachovia Capital Markets, LLC
and/or all other relevant Persons of any Liens, security interests and/or
ownership interests in the Collateral.
     (j) Compliance with And Money Laundering Laws. Neither the Servicer nor the
Originator shall employ any practice, procedure or policy in the conduct of its
business that would constitutes a material violation of any anti-money
laundering law or regulation (including without limitation, the USA PATRIOT Act,
Public Law No. 107-56 (2001), and regulations promulgated thereunder) applicable
to Seller and the Originator.
     (k) Actions with respect to the Seller and the Issuer. Neither the Servicer
nor the Originator shall take any action or fail to take any action whereby such
action or failure to take such action could reasonably be expected to cause a
breach of any of the Seller’s or the Issuer’s representations, warranties and
covenants contained in this Insurance Agreement.
     (l) Organizational Documents. Without the prior written consent of the
Insurer, the Originator and the Servicer will not cause or permit any amendment
to the (i) Certificate of Limited Partnership of, or the Agreement to Limited
Partnership of, Drive Residual Holdings LP, or (ii) Certificate of Formation
of,or the Limited Liability Company Agreement of, Drive Residual Holdings GP
LLC.
     (m) Residual Holdings. The Originator shall not permit any transfer
(whether in any one or more transactions) of more than a 49% direct or indirect
ownership interest in either Drive Residual Holdings LP or Drive Residual
Holdings GP LLC, unless the Originator delivers to the Insurer an acceptable
nonconsolidation opinion.

23



--------------------------------------------------------------------------------



 



     Section 2.04. Representations and Warranties of the Seller and the Issuer.
As of the Date of Issuance, the Seller and the Issuer represent, warrant and
covenant each solely as to those matters relating to itself, as follows:
     (a) Due Organization and Qualification. The Seller is a limited liability
company and the Issuer is a statutory trust, and each are duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Seller and the Issuer are duly qualified to do business, are
in good standing and have obtained all licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its respective business as currently conducted and as described in the Offering
Document and the performance of its respective obligations under the Transaction
Documents to which it is a party, in each jurisdiction in which the failure to
be so qualified or to obtain such approvals would render any Transaction
Document to which it is a party unenforceable in any respect or would have a
material adverse effect upon the Transaction, the Owners or the Insurer.
     (b) Power and Authority. The Seller and the Issuer have all necessary power
and authority to conduct its respective business as currently conducted and, as
described in the Offering Document, to execute, deliver and perform its
respective obligations under the Transaction Documents to which it is a party
and to consummate the Transaction.
     (c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Seller and the Issuer have been duly authorized by
all necessary action and do not require any additional approvals or consents, or
other action by or any notice to or filing with any Person, including, without
limitation, any governmental entity or the Seller’s members or the Issuer’s
owners, which have not previously been obtained or given by the Seller or the
Issuer.
     (d) Noncontravention. Neither of the execution and delivery of the
Transaction Documents by the Seller or the Issuer, the consummation of the
transactions contemplated thereby or the satisfaction of the terms and
conditions of the Transaction Documents:
     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents of the Seller or the Trust Agreement of the
Issuer or any law, rule, regulation, order, writ judgment, injunction, decree,
determination or award currently in effect having applicability to the Seller or
the Issuer or any of its respective material properties, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Seller or the Issuer;
     (ii) constitutes a default by the Seller or the Issuer under or a breach of
any provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Seller or the Issuer is a party or by which any of its
respective properties, which are individually or in the aggregate material to
Seller or the Issuer, is or may be bound or affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Seller or the Issuer except as contemplated by the Transaction
Documents.
     (e) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the

24



--------------------------------------------------------------------------------



 



Seller or the Issuer or any properties or rights of the Seller or the Issuer
pending or, to the Seller’s or the Issuer’s knowledge after reasonable inquiry,
threatened, which, in any case, could result in a Material Adverse Change with
respect to the Seller or the Issuer.
     (f) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture and the Transaction
Documents (other than the Obligations), when executed and delivered by the
Seller and the Issuer, will constitute the legal, valid and binding obligations
of the Seller and the Issuer, as applicable, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. The Obligations, when executed, authenticated and
delivered in accordance with the Indenture, will be validly issued and
outstanding and entitled to the benefits of the Indenture and will be valid and
binding obligations of the Issuer. The Certificate, when executed, authenticated
and delivered in accordance with the Trust Agreement, will be validly issued and
outstanding and entitled to the benefits of the Trust Agreement and will
evidence a beneficial ownership interest in the Issuer.
     (g) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Seller or the Issuer in the conduct of its
respective business violates any law, regulation, judgment, agreement, order or
decree applicable to any of them that, if enforced, could reasonably be expected
to result in a Material Adverse Change with respect to the Seller or the Issuer.
The Seller and the Issuer are not in breach of or default under any applicable
law or administrative regulation of its respective jurisdiction or
incorporation, or any department, division, agency or instrumentality thereof or
of the United States or any applicable judgment or decree or any loan agreement,
note, resolution, certificate, agreement or other instrument to which the Seller
or the Issuer are a party or is otherwise subject which, if enforced, would have
a material adverse effect on the ability of the Seller or the Issuer to perform
its respective obligations under the Transaction Documents.
     (h) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE NOTE POLICY AND THE INSURER” or the consolidated financial statements of
the Insurer incorporated by reference in the Offering Document. Neither the
offer nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws.
     (i) Taxes. The Seller and the Issuer have filed prior to the date hereof
all federal and state tax returns that are required to be filed and paid all
taxes, including any assessments received by them that are not being contested
in good faith, to the extent that such taxes have become due, except for any
failures to file or pay that, individually or in the aggregate, would not result
in a Material Adverse Change with respect to the Seller or the Issuer.

25



--------------------------------------------------------------------------------



 



     (j) Transaction Documents. Each of the representations and warranties of
the Seller and the Issuer contained in the Transaction Documents is true and
correct in all material respects and the Seller and the Issuer hereby make each
such representation and warranty to, and for the benefit of, the Insurer as if
the same were set forth in full herein.
     (k) Solvency. The Seller and the Issuer are solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, the Seller and the Issuer will not be left with an unreasonably
small amount of capital with which to engage in its respective business, neither
the Seller nor the Issuer intend to incur, or believe that it incurred, debts
beyond its ability to pay as they mature. The Seller and the Issuer do not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Seller or the Issuer
or any of its respective assets.
     (l) Principal Place of Business, Jurisdiction of Organization.
     (i) The principal place of business of the Seller is Dallas, Texas. The
Seller is a limited liability company organized in Delaware. “Santander Drive
Auto Receivables LLC” is the correct legal name of the Seller indicated on the
public records of the Seller’s jurisdiction of organization which shows the
Seller to be organized.
     (ii) The principal place of business of the Issuer is located in
Wilmington, Delaware. The Issuer is a statutory trust organized in Delaware.
“Santander Drive Auto Receivables Trust 2007-1” is the correct legal name of the
Issuer indicated on the public records of the Issuer’s jurisdiction of
organization which shows the Issuer to be organized.
     (iii) The principal place of business of U.S. Bank is located in
Wilmington, Delaware. U.S. Bank is a national banking association organized
under the laws of the United States. “U.S. Bank Trust National Association” is
the correct legal name of U.S. Bank indicated on the public records of U.S.
Bank’s jurisdiction of organization which shows U.S. Bank to be organized.
     (m) Investment Company Act. The Seller and the Issuer are not an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act.
     (n) No Consents. No authorization or approval or other action by, and no
notice to or filing with, any Person, including, without limitation, any
governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Seller or the Issuer of the Transaction
Documents or any other material document or instrument to be delivered
thereunder, except (in each case) such as have been obtained or the failure of
which to be obtained would not be reasonably likely to have a material adverse
effect on the Transaction.
     (o) No Material Event of Default. There is no material event of default on
the part of the Seller or the Issuer under any agreement involving financial
obligations which would materially adversely impact the financial conditions or
operations of the Issuer or its obligations under any document associated with
this Transaction.

26



--------------------------------------------------------------------------------



 



     (p) ERISA. Each of the Seller and the Issuer does not maintain or
contribute to, or have any obligation to maintain or contribute to, any Plan.
Each of the Seller and the Issuer is not subject to any of the provisions of
ERISA.
     (q) Accuracy of Information. Neither the Transaction Documents nor other
information relating to the Contracts or the operations of the Seller or the
Issuer (collectively, the “Seller and Issuer Documents”), as amended,
supplemented or superseded, furnished to the Insurer by the Seller or the Issuer
contain any statement of a material fact by the Seller or the Issuer that was
untrue or misleading in any material adverse respect when made. None of the
Seller or the Issuer has any knowledge of circumstances that could cause a
Material Adverse Change with respect to the Servicer, the Originator, the
Seller, the Issuer or the Contracts. Since the furnishing of the Seller and
Issuer Documents, there has been no change nor any development or event
involving a prospective change known to the Servicer, the Originator, the Seller
or the Issuer that would render any of the Seller and Issuer Documents untrue or
misleading in a material respect.
     (r) Special Purpose Entity.
     (i) The capital of the Issuer is adequate for the business and undertakings
of the Issuer.
     (ii) Except as contemplated by the Transaction Documents, the Issuer is not
engaged in any business transactions with the Servicer, the Originator or any of
its subsidiaries or Affiliates.
     (iii) The Issuer’s funds and assets are not, and will not be, commingled
with the funds of any other Person other than pursuant to and in accordance with
the Transaction Documents.
     (iv) The capital of the Seller is adequate for the business and
undertakings of the Seller.
     (v) Except as contemplated by the Transaction Documents and the
Registration Statement relating to the Obligations, the Seller is not engaged in
any business transactions with the Servicer, the Originator or any of its
subsidiaries or Affiliates.
     (vi) The Seller’s funds and assets are not, and will not be, commingled
with the funds of any other Person other than pursuant to and in accordance with
the Transaction Documents.
     (s) Collateral. On the Date of Issuance, the Issuer will have good and
marketable title to each item of the Collateral conveyed on such date and will
own each such item free and clear of any Lien (other than Liens contemplated
under the Indenture) or any equity or participation interest of any other
Person. The Indenture constitutes a valid pledge of the Collateral to the
Indenture Trustee and the Indenture Trustee shall have a valid and perfected
first priority security interest in the Collateral, free and clear of all Liens.

27



--------------------------------------------------------------------------------



 



     (t) Compliance with And Money Laundering Laws. No practice, procedure or
policy employed or proposed to be employed by the Seller or the Issuer in the
conduct of its business constitutes a material violation of any anti-money
laundering law or regulation (including without limitation, the USA PATRIOT Act,
Public Law No. 107-56 (2001), and regulations promulgated thereunder) applicable
to the Seller or the Issuer.
     Section 2.05. Affirmative Covenants of the Seller and the Issuer. The
Seller and the Issuer hereby agree each solely as to those matters relating to
itself, that during the Term of the Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:
     (a) Compliance With Agreements and Applicable Laws. The Seller and the
Issuer shall not be in default under the Transaction Documents and shall comply
with all material requirements of any law, rule or regulation applicable to it.
The Seller and the Issuer shall not agree to any material amendment to or
modification of the terms of any Transaction Documents unless the Insurer shall
have given its prior written consent.
     (b) Maintain Existence. The Seller and the Issuer, its successors and
assigns, shall maintain its existence and shall at all times continue to be duly
organized under the laws of its respective jurisdiction and duly qualified and
duly authorized and shall conduct its business in accordance with the terms of
its organizational documents.
     (c) Notice of Material Events. The Seller and the Issuer shall be obligated
promptly to inform the Insurer in writing of the occurrence of any of the
following to the extent that it receives actual notice of the occurrence of any
of the following events:
     (i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against the Seller or
the Issuer pertaining to the Contracts in general, (B) with respect to a
material portion of the Contracts or (C) in which a request has been made for
certification as a class action (or equivalent relief) that would involve a
material portion of the Contracts;
     (ii) any change in the location of the Seller’s, the Issuer’s or U.S.
Bank’s principal place of business, jurisdiction of organization, legal name as
indicated on the public records of the Seller’s, the Issuer’s or U.S. Bank’s
jurisdiction of organization which shows the Seller, the Issuer or U.S. Bank to
be organized or any change in the location of the Seller’s or the Issuer’s books
and records;
     (iii) the occurrence of any Default or Event of Default or of any Material
Adverse Change;
     (iv) the commencement of any proceedings by or against the Seller or the
Issuer under any applicable bankruptcy, reorganization, liquidation,
rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been, or may be, appointed or requested for the Seller or
the Issuer or any of its respective assets;
     (v) the receipt of notice that (A) the Seller or the Issuer is being placed
under regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of the Seller’s or the Issuer’s business is
to be, or may be

28



--------------------------------------------------------------------------------



 



suspended or revoked, or (C) the Seller or the Issuer is to cease and desist any
practice, procedure or policy employed by the Seller or the Issuer in the
conduct of its respective business, and such cessation may result in a Material
Adverse Change with respect to the Seller or the Issuer, or
     (vi) any other event, circumstance or condition that has resulted, or the
Servicer, the Originator, the Seller or the Issuer reasonably believes could
result, in a Material Adverse Change in respect of the Servicer, the Originator,
the Seller, the Issuer or the Contracts.
     (d) Financing Statements and Further Assurances. To the extent provided in
the Indenture and the Sale and Servicing Agreement, the Issuer will cause to be
filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Indenture Trustee in the Trust Estate. The
Seller and the Issuer shall, upon the request of the Insurer, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, the Seller and the Issuer agree
to cooperate with S&P and Moody’s in connection with any review of the
Transaction that may be undertaken by S&P and Moody’s after the date hereof.
     (e) Maintenance of Licenses. The Seller and the Issuer, or any successors
thereof, shall maintain all licenses, permits, charters and registrations which
are material to the conduct of its respective business.
     (f) The Seller Member Meetings. The Seller shall have annual member
meetings and at least annual board of director meetings and shall prepare income
and franchise tax returns as appropriate. The Seller shall deliver to the
Insurer copies of the minutes of such meetings no later than April 30 of each
year and such tax returns promptly upon filing but in no event later than
August 31 of each year, beginning in 2007.
     (g) Third party Beneficiary. The Seller and the Issuer agree that the
Insurer shall have all rights of a third-party beneficiary in respect of each
Transaction Document (other than the Underwriting Agreement) and hereby
incorporates and restates its representations, warranties and covenants as set
forth therein for the benefit of the Insurer.
     (h) Tax Matters. The Seller and the Issuer will take all actions necessary
to ensure that the Issuer is taxable as a partnership for federal and state
income tax purposes and not as an association (or publicly traded partnership),
taxable as a corporation.
     (i) Financial Statements; Accountants’ Reports; Other Information. The
Seller and the Issuer shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business, including, but not limited
to, books and records relating to the Transaction. The Seller and the Issuer
shall furnish or cause to be furnished to the Insurer promptly upon receipt
thereof, copies of all schedules, financial statements or other similar reports
delivered to or by the Seller and the Issuer pursuant to the terms of the
Transaction

29



--------------------------------------------------------------------------------



 



Documents and, promptly upon request, such other data as the Insurer may
reasonably request.
     (j) Access to Records; Discussions With Officers and Accountants. The
Seller and the Issuer shall, upon the request of the Insurer, permit the
Insurer, or its authorized agent, at the expense of the Seller and the Issuer
upon the occurrence and during the continuance of a Special Event and at all
other times at the Insurer’s expense, in each case at reasonable times and upon
reasonable prior written notice, permit the Insurer or its authorized agents:
     (i) to inspect the books and records of the Seller or the Issuer as they
may relate to the Obligations, the obligations of the Seller or the Issuer under
the Transaction Documents, and the Transaction;
     (ii) to discuss the affairs, finances and accounts of the Seller or the
Issuer with the chief operating officer and the chief financial officer of the
Seller or the Issuer, as the case may be; and
     (iii) with the Seller or the Issuer’s consent, as the case may be, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Seller or the Issuer with the Seller or the Issuer’s independent
accountants, as applicable, provided that an officer of the Seller or the Issuer
shall have the right to be present during such discussions.
     Such inspections and discussions shall be conducted during normal business
hours and shall not unreasonably disrupt the business of the Seller or the
Issuer. The books and records of the Seller or the Issuer will be maintained at
the address of the Seller or the Issuer designated herein for receipt of
notices, unless the Seller or the Issuer shall otherwise advise the parties
hereto in writing.
     The Insurer agrees that it and its shareholders, directors, agents,
accountants and attorneys shall keep confidential any matter of which it becomes
aware through such inspections or discussions (unless readily available from
public sources), except as may be otherwise required by regulation, law or court
order or requested by appropriate governmental authorities or as necessary to
preserve its rights or security under or to enforce the Transaction Documents,
provided that the foregoing shall not limit the right of the Insurer to make
such information available to its regulators, securities rating agencies,
reinsurers, credit and liquidity providers, counsel, credit default swap
providers and accountants.
     (k) Compliance Certificate. The Issuer and the Seller shall cause the
Servicer to deliver to the Insurer on each July 5, October 5, January 5 and
April 5, commencing July 5, 2007, a certificate signed by an officer of the
Issuer stating that:
     (i) a review of the Issuer’s and the Seller’s performance under the
Transaction Documents during the quarter ending June 30, September 30,
December 31 and March 31, as applicable, or in the case of the certificate to be
delivered on July 5, 2007, during the period from and including the Closing Date
to and including June 30, 2007, has been made under such officer’s supervision;
and

30



--------------------------------------------------------------------------------



 



     (ii) to the best of such individual’s knowledge, no Special Event, Default
or Event of Default has occurred, or if a Special Event, Default or Event of
Default has occurred, specifying the nature thereof and, if the Trust has a
right to cure any such Default or Event of Default pursuant to Section 5.01,
stating in reasonable detail the steps, if any, being taken by the Trust to cure
such Default or Event of Default or to otherwise comply with the terms of the
agreement to which such Default or Event of Default relates.
     (l) Retirement of Securities. The Issuer shall, upon retirement of the
Securities, furnish to the Insurer a notice of such retirement, and, upon
retirement of the Securities and the expiration of the term of the Policies,
cause the Indenture Trustee and the Swap Provider to surrender the Policies to
the Insurer for cancellation.
     (m) Disclosure Document. (1) Each Offering Document delivered shall clearly
disclose that the Note Policy is not covered by the property/casualty insurance
security fund specified in Article 76 of the New York Insurance Law. In
addition, each Offering Document delivered which includes financial statements
of the Insurer prepared in accordance with generally accepted accounting
principles shall include the following statement immediately preceding such
financial statements:
The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining whether its financial condition warrants
the payment of a dividend to its stockholders. Although the Insurer prepares
both GAAP and SAP financial statements, no consideration is given by the New
York State Insurance Department to financial statements prepared in accordance
with GAAP in making such determinations. A discussion of the principal
differences between SAP and GAAP is contained in the notes to the Insurer’s
audited SAP financial statements.
     (n) Special Purpose Entity.
     (i) The Seller shall conduct its business solely in its own name through
its duly authorized officers or agents so as not to mislead others as to the
identity of the entity with which those officers are concerned, and particularly
will avoid the appearance of conducting business on behalf of the Originator,
the Servicer, or any Affiliate thereof or that the assets of the Issuer are
available to pay the creditors of the Originator, the Servicer or any Affiliate
thereof. Without limiting the generality of the foregoing, all oral and written
communications, including, without limitation, letters, invoices, purchase
orders, contracts, statements and loan applications, will be made solely in the
name of the Seller.
     (ii) The Seller shall maintain corporate records and books of account
separate from those of the Servicer, the Originator and the Affiliates thereof.
The Seller’s books and records shall clearly reflect each transfer of the
Contracts to the Seller. The books of account and corporate records of the
Seller will be separate from those of the Servicer, the Originator and its
Affiliates and will be maintained at

31



--------------------------------------------------------------------------------



 



the address designated herein for receipt of notices, unless the Seller shall
otherwise advise the parties hereto in writing.
     (iii) The Seller shall obtain proper authorization from its members of all
actions requiring such authorization. The Seller shall obtain proper
authorization from its members of all action requiring member approval.
     (iv) Although the organizational expenses of the Seller have been paid by
the Originator, operating expenses and liabilities of the Seller shall be paid
from its own funds.
     (v) The annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with generally accepted
accounting principles and shall disclose that the assets of Seller are not
available to pay creditors of the Servicer, the Originator or any Affiliate
thereof.
     (vi) The resolutions, agreements and other instruments of the Seller
underlying the transactions described in this Insurance Agreement and the other
Transaction Documents shall be continuously maintained by the Seller as official
records of the Seller separately identified and held apart from the records of
the Servicer, the Originator and each Affiliate thereof.
     (vii) The Seller shall maintain an arm’s-length relationship with the
Servicer, the Originator and the Affiliates thereof and will not hold itself out
as being liable for the debts of the Servicer, the Originator or any Affiliate
thereof.
     (viii) The Seller’s funds and assets are not, and will not be, commingled
with the funds of any other Person other than pursuant to and in accordance with
the Transaction Documents or other documents to which it is a party.
     (ix) The Seller shall keep its liabilities wholly separate from those of
all other entities, including, but not limited to the Servicer, the Originator
and the Affiliates thereof.
     (o) Special Purpose Entity.
     (i) The Issuer shall conduct its business solely in its own name through
its duly authorized officers or agents so as not to mislead others as to the
identity of the entity with which those officers are concerned, and particularly
will avoid the appearance of conducting business on behalf of the Servicer, the
Originator, the Seller or any other Affiliate thereof or that the assets of the
Issuer are available to pay the creditors of the Servicer, the Originator, the
Seller, or any other Affiliate thereof. Without limiting the generality of the
foregoing, all oral and written communications, including, without limitation,
letters, invoices, purchase orders, contracts, statements and loan applications,
will be made solely in the name of the Issuer.
     (ii) The Issuer shall maintain trust records and books of account separate
from those of the Servicer, the Originator, the Seller or any other Affiliate
thereof. The books and records of the Issuer described in paragraph (iii) below
will be

32



--------------------------------------------------------------------------------



 



maintained at the address designated herein for receipt of notices, unless the
Issuer shall otherwise advise the parties hereto in writing.
     (iii) The Issuer shall obtain proper authorization from its equity owners
of all trust action requiring such authorization pursuant to the Transaction
Documents and the Statutory Trust Act, and copies of each such authorization and
the minutes or other written summary of each such meeting, if any, shall be
delivered to the Insurer within two weeks of the Issuer’s receipt of such
authorization or minutes.
     (iv) Although the organizational expenses of the Issuer have been paid by
the Originator, operating expenses and liabilities of the Issuer shall be paid
from its own funds.
     (v) The annual financial statements, if any, of the Issuer shall disclose
the effects of the Issuer’s transactions in accordance with generally accepted
accounting principles and shall disclose that the assets of the Issuer are not
available to pay creditors of the Servicer, the Originator, the Seller or any
Affiliate thereof.
     (vi) The resolutions, agreements and other instruments of the Issuer
underlying the transactions described in this Insurance Agreement and in the
other Transaction Documents shall be continuously maintained by the Issuer as
official records of the Issuer separately identified and held apart from the
records of the Servicer, the Originator, the Seller or any other Affiliates
thereof.
     (vii) The Issuer shall maintain an arm’s-length relationship with the
Servicer, the Originator, the Seller, and any other Affiliates thereof and will
not hold itself out as being liable for the debts of the Servicer, the
Originator or any other Affiliates thereof.
     (viii) The Issuer’s funds and assets are not, and will not be, commingled
with the funds of any other Person other than pursuant to and in accordance with
the Transaction Documents.
     (ix) The Issuer shall keep its liabilities wholly separate from those of
all other entities, including, but not limited to the Servicer, the Originator,
the Seller or any other Affiliates thereof.
     (p) Securities Laws. The Issuer shall comply in all material respects with
all applicable provisions of state and federal securities laws, including blue
sky laws and the Securities Act, the Securities Exchange Act and the Investment
Company Act and all rules and regulations promulgated thereunder for which
non-compliance would result in a Material Adverse Change with respect to the
Issuer and shall deliver to the Insurer copies of all filings required to be
made pursuant to such laws no later than 5 days after such filings were made.
     (q) Notice of Default. In the event any notice is delivered to the Issuer
or the Seller under Section 5.01(d) concerning a failure in the performance or
observance of any covenant or agreement on the part of the Servicer, the
Originator, the Seller or the Issuer as the case may be shall immediately
deliver a copy of such notice to the Servicer, the Originator and the Insurer.

33



--------------------------------------------------------------------------------



 



     (r) Notice to Insurer. If the Seller does not receive any Insurer Financial
Statements pursuant to Section 2.10(g) herein at least five days prior to the
date that such Insurer Financial Statements are to be filed with the Securities
and Exchange Commission, the Seller shall provide or shall cause the party
responsible for filing the Seller’s Form 10Ds and 10Ks to provide written notice
to the Insurer via electronic mail at RegAB@fgic.com, stating that the Seller
has not received the Insurer Financial Statements and requesting that such
Insurer Financial Statements be emailed in accordance with Section 2.10(g)
herein. Additionally, in the event that any Insurer Financial Statements which
include an accountants audit report is to be included in a Form 10D or Form 10K
filing of the Issuer which occurs prior to the termination of the offering of
the Obligations, the Seller will provide written notice to the Insurer via
electronic mail at least seven (7) Business Days prior to such filing, stating
that an accountant’s consent will be required for such filing. In such event the
Seller shall be responsible for paying the Insurer’s costs for obtaining such
consent. All such emails shall identify the deal name and the policy number and
shall be sent to RegAB@fgic.com.
     Section 2.06. Negative Covenants of the Seller and the Issuer. The Seller
and the Issuer hereby agree that during the Term of the Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:
     (a) Impairment of Rights. The Seller and the Issuer shall not take any
action, or fail to take any action, if such action or failure to take action may
result in a material adverse change as described in clause (ii) of the
definition of Material Adverse Change with respect to the Seller or the Issuer,
or may interfere with the enforcement of any rights of the Insurer under or with
respect to the Transaction Documents. The Seller and the Issuer shall give the
Insurer written notice of any such action or failure to act on the earlier of
(i) the date upon which any publicly available filing or release is made with
respect to such action or failure to act or (ii) promptly prior to the date of
consummation of such action or failure to act. The Seller and the Issuer shall
furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.
     (b) Waiver, Amendments, Etc. The Seller and the Issuer shall not waive,
modify or amend, or consent to any waiver, modification or amendment of any of
the material terms, provisions or conditions of the Transaction Documents
without the consent of the Insurer which consent shall not unreasonably be
withheld. Except upon the prior written consent of the Insurer, the Seller and
the Issuer shall not allow the transfer, modification or amendment, nor consent
to any transfer, modification or amendment of the Certificate of Trust issued
pursuant to the Trust Agreement.
     (c) Restrictions on Liens. The Seller and the Issuer shall not, except as
contemplated by the Transaction Documents, (i) create, incur or suffer to exist,
or agree to create, incur or suffer to exist, or consent to cause or permit in
the future (upon the happening of a contingency or otherwise) the creation,
incurrence or existence of any Lien or (ii) sign or file under the Uniform
Commercial Code of any jurisdiction any financing statement which names the
Seller and the Issuer as a debtor, or sign any security agreement authorizing
any secured party thereunder to file such financing statement, with respect to
the Contracts.

34



--------------------------------------------------------------------------------



 



     (d) Successors. The Seller and the Issuer shall not remove or replace, or
cause to be removed or replaced, the Servicer, the Indenture Trustee, the Backup
Servicer or the Owner Trustee without the prior approval of the Insurer.
     (e) Subsidiaries. The Issuer shall not form, or cause to be formed, any
subsidiaries.
     (f) No Mergers. The Seller and the Issuer shall not consolidate with or
merge into any Person or transfer all or any material amount of its assets to
any Person, liquidate or dissolve except as permitted by the Trust Agreement and
as contemplated by the Transaction Documents.
     (g) Other Activities. The Seller and the Issuer shall not (i) sell, pledge,
transfer, exchange or otherwise dispose of any of its assets except as permitted
under the Transaction Documents; or (ii) engage in any business or activity
except as contemplated by the Transaction Documents and as permitted by the
Trust Agreement or the Seller’s organizational documents. Notwithstanding the
foregoing, the Seller may transfer the Residual Interest pursuant to the terms
and conditions of the Residual Asset Conveyance Agreement dated the Closing Date
amount the Seller, Santander Consumer USA Inc. and Drive Residual Holdings LP.
     (h) Trust Agreement. The Seller and the Issuer shall not amend the Trust
Agreement without the prior written consent of the Insurer.
     (i) Creation of Indebtedness; Guarantees. The Issuer shall not create,
incur, assume or suffer to exist any indebtedness other than the Obligations and
as may be permitted by the Transaction Documents and any other indebtedness
guaranteed or approved in writing by the Insurer. Without the prior written
consent of the Insurer, neither the Seller nor the Issuer shall assume,
guarantee, endorse or otherwise be or become directly or contingently liable for
the obligations of any Person by, among other things, agreeing to purchase any
obligation of another Person, agreeing to advance funds to such Person or
causing or assisting such Person to maintain any amount of capital.
     (j) Insolvency. Neither the Seller nor the Issuer shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to the bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, corporation or other relief with respect
to it or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or
make a general assignment for the benefit of its creditors. Neither the Seller
nor the Issuer shall take any action in furtherance of, or indicating the
consent to, approval of, or acquiescence in any of the acts set forth above.
Neither the Seller nor the Issuer shall admit in writing its inability to pay
its debts.
     (k) ERISA. Neither the Seller nor the Issuer shall contribute or incur any
obligation to contribute to, or incur any liability in respect of, any Plan or
Multiemployer Plan.

35



--------------------------------------------------------------------------------



 



     (l) Distributions. The Seller shall not declare or make payment of (i) any
distributions on or in respect of any membership interests, or (ii) any payment
on account of the purchase, redemption, retirement or acquisition of any
membership interest unless (in each case) at the time of such declaration or
payment (and after giving effect thereto) no amount payable by the Issuer or the
Seller under any Transaction Document with respect to any Obligation is then due
and owing but unpaid.
     (m) Compliance with Anti-Money Laundering Laws. Neither the Seller nor the
Issuer shall employ any practice, procedure or policy in the conduct of its
business that would constitute a material violation of any anti-money laundering
law or regulation (including without limitation, the USA PATRIOT Act, Public Law
No. 107-56 (2001), and regulations promulgated thereunder) applicable to Seller
and the Originator.
     Section 2.07. Representations, Warranties and Covenants of Indenture
Trustee. The Indenture Trustee represents and warrants to, as of the Date of
Issuance, and covenant with the other parties as follows:
     (a) Due Organization and Qualification. The Indenture Trustee is a national
banking association, duly organized, validly existing and in good standing under
the laws of the United States of America. The Indenture Trustee is duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would have a material adverse effect upon the Transaction, the Owners
or the Insurer.
     (b) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Indenture Trustee have been duly authorized by all
necessary corporate action and do not require any additional approvals or
consents, or other action by or any notice to or filing with any Person,
including, without limitation, any governmental entity or the Indenture
Trustee’s stockholders, which have not previously been obtained or given by the
Indenture Trustee.
     (c) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Indenture Trustee, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents:
     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents of the Indenture Trustee or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Indenture Trustee or any of its
material properties, including regulations issued by an administrative agency or
other governmental authority having supervisory powers over the Indenture
Trustee;
     (ii) constitutes a default by the Indenture Trustee under or a breach of
any provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Indenture Trustee is a party or by which any of its
properties, which are

36



--------------------------------------------------------------------------------



 



individually or in the aggregate material to the Indenture Trustee, is or may be
bound or affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Indenture Trustee, except as contemplated by the Transaction
Documents.
     (d) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Indenture Trustee, or any of its subsidiaries, or any
properties or rights of the Indenture Trustee, the Backup Servicer or any of its
or their subsidiaries, pending or, to the Indenture Trustee’s knowledge after
reasonable inquiry, threatened, which, in any case, could reasonably be expected
to result in a Material Adverse Change with respect to the Indenture Trustee.
     (e) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture, and the Transaction
Documents (other than the Obligations) to which it is a party, when executed and
delivered by the Indenture Trustee, will constitute the legal, valid and binding
obligations of the Indenture Trustee, as applicable, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Indenture Trustee will not at any time in the future deny that the Transaction
Documents constitute the legal, valid and binding obligations of the Indenture
Trustee.
     (f) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Indenture Trustee in the conduct of its business
violates any law, regulation, judgment, agreement, order or decree applicable to
the Indenture Trustee that, if enforced, could reasonably be expected to result
in a Material Adverse Change with respect to the Indenture Trustee. The
Indenture Trustee is not in breach of or in default under any applicable law or
administrative regulation of its respective jurisdiction of incorporation, or
any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Indenture
Trustee is a party or is otherwise subject which, if enforced, would have a
material adverse effect on the ability of the Indenture Trustee to perform its
respective obligations under the Transaction Documents.
     (g) Transaction Documents. Each of the representations and warranties of
the Indenture Trustee contained in the Transaction Documents is true and correct
in all material respects, and the Indenture Trustee hereby makes each such
representation and warranty to, and for the benefit of, the Insurer as if the
same were set forth in full herein.
     (h) Compliance and Amendments. The Indenture Trustee shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which it is a party and the Indenture Trustee shall not agree to any amendment
to or modification of the terms of any of the Transaction Documents to which it
is a party unless the Insurer shall otherwise give its prior written consent.
     Section 2.08. Representations, Warranties and Covenants of Backup Servicer.
The Backup Servicer hereby represents and warrants as follows:

37



--------------------------------------------------------------------------------



 



     (a) Due Organization and Qualification. The Backup Servicer is a national
banking association duly organized, validly existing, and in good standing under
the laws of the United States of America.
     (b) Power and Authority. All necessary corporate, regulatory or other
similar action has been taken to authorize and empower the Backup Servicer and
the officers and representatives acting on behalf of the Backup Servicer, and
the Backup Servicer has full power and authority to execute, deliver, and
perform this Insurance Agreement;
     (c) Permitted Activity. This Insurance Agreement has been duly authorized,
executed and delivered by the Backup Servicer and the performance and compliance
with the terms of this Agreement will not violate the Backup Servicer’s
organizational documents or constitute a default (or an event, which, with
notice or lapse of time, or both, would constitute a default) under, or result
in the breach of, any material contract, indenture, lease, credit agreement or
any other agreement or instrument to which the Backup Servicer is a party to
which may be applicable to the Backup Service or any of its assets.
     (d) Binding Obligations. The Backup Servicer is duly licensed and qualified
to perform the functions specified herein, and this Insurance Agreement
constitutes a valid, legal and binding obligation of the Backup Servicer,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally and to general principles of equity.
     (e) No Violations. The Backup Servicer is not in violation of, and the
execution, delivery and performance of this Insurance Agreement by the Backup
Servicer will not constitute a violation with respect to any other order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which violation might have consequences that
would materially and adversely affect the condition (financial or otherwise) or
operations of the Backup Servicer or its properties or might have consequences
that would affect the performance of its duties hereunder.
     (f) No Proceedings. No proceedings of any kind, including but not limited
to litigation, arbitration, judicial or administrative, is pending or threatened
against or contemplated by the Backup Servicer which would under any
circumstance have an adverse effect on the execution, delivery, performance or
enforceability of this Insurance Agreement.
     (g) Explicit Warranties Only. No statement other than those contained in
this Section 2.08 shall constitute a warranty, and no statement shall be a
warranty unless specifically described as such. Compilations of data or
numerical information shall never constitute a “statement” or a warranty.
     (h) Transaction Documents. Each of the representations of the Backup
Servicer contained in the Transaction Documents to which it is a party is true
and correct in all material respects, and the Backup Servicer hereby makes each
such representation and warranty to, and for the benefit of, the Insurer as if
the same were set forth in full herein.
     (i) Compliance and Amendments. The Backup Servicer shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which it is a

38



--------------------------------------------------------------------------------



 



party, and the Backup Servicer shall not agree to any amendment to or
modification of the terms of any of the Transaction Documents to which it is a
party unless the Insurer shall otherwise give its prior written consent.
     Section 2.09. Representations, Warranties and Covenants of Owner Trustee.
The Owner Trustee hereby represents and warrants as follows:
     (a) Representations and Warranties. As of the Date of Issuance, each of the
representations and warranties of the Owner Trustee set forth in the Transaction
Documents is true and correct in all material respects and the Owner Trustee
makes each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.
     (b) Compliance and Amendments. The Owner Trustee shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which it is a party and the Owner Trustee shall not agree to any amendment to or
modification of the terms of any of the Transaction Documents to which it is a
party unless the Insurer shall otherwise give its prior written consent.
     Section 2.10. Representations and Warranties of the Insurer. The Insurer
represents and warrants to the Transaction Parties as follows:
     (a) Organization and Licensing. The Insurer is a stock insurance
corporation duly organized, validly existing and in good standing under the laws
of the State of New York.
     (b) Corporate Power. The Insurer has the corporate power and authority to
issue the Note Policy and to execute and deliver this Insurance Agreement and
all other Transaction Documents to which it is a party and to perform all of its
obligations hereunder and thereunder.
     (c) Authorization; Approvals. All proceedings legally required for the
issuance of the Note Policy and the execution, delivery and performance of this
Insurance Agreement and all other Transaction Documents to which it is a party
have been taken and all licenses, orders, consents or other authorizations or
approvals of any governmental boards or bodies legally required for the
enforceability of the Note Policy have been obtained or are not material to the
enforceability of the Note Policy.
     (d) Enforceability. The Note Policy, when issued, will constitute, and this
Insurance Agreement and all other Transaction Documents to which it is a party
constitutes, legal, valid and binding obligations of the Insurer, enforceable in
accordance with their respective terms, subject to insolvency, reorganization,
moratorium, receivership and other similar laws affecting creditors’ rights
generally and by general principles of equity and subject to principles of
public policy limiting the right to enforce the indemnification provisions
contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under federal securities laws.
     (e) No Conflict. The execution by the Insurer of this Insurance Agreement
and all Transaction Documents to which it is a party will not, and the
satisfaction of the terms

39



--------------------------------------------------------------------------------



 



hereof and thereof will not, conflict with or result in a breach of any of the
terms, conditions or provisions of the Certificate of Incorporation or By-Laws
of the Insurer, or any restriction contained in any contract, agreement or
instrument to which the Insurer is a party or by which it is bound or constitute
a default under any of the foregoing which would materially and adversely affect
its ability to perform its obligations under the Note Policy, this Insurance
Agreement and all other Transaction Documents to which it is a party.
     (f) Accuracy of Information; Regulation AB Compliance. The Insurer
Information included in the Preliminary Prospectus Supplement and the Prospectus
Supplement is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus with respect to a registrant in
connection with the offer and sale of securities of such registrant registered
under the Securities Act. Within such limited scope of disclosure, however,
(x) the Insurer Information in the Preliminary Prospectus Supplement as of the
date of the Preliminary Prospectus Supplement and (y) the Insurer Information in
the Prospectus Supplement as of the date of the Prospectus Supplement and as of
the date hereof is true and correct in all material respects and does not
contain any untrue statement of a material fact. As of the date that the Insurer
Information was incorporated by reference into the Registration Statement
relating to the Prospectus Supplement (including through the filing of an
Exchange Act Report), the Insurer Information complied in all material respects
with the requirements of Item 1114(b)(2)(ii) of Regulation AB.
     (g) Delivery of Financial Statements of Insurer. As soon as reasonably
practicable after the release of its unaudited financial statements for each of
the March, June and September 2007 fiscal quarters and the release of its
audited financial statements for the 2007 fiscal year, the Insurer shall furnish
to the Seller such unaudited or audited financial statements (which shall comply
in form in all material respects to the requirements of Item 1114(b)(2)(ii) of
Regulation AB), as appropriate (the “Insurer Financial Statements”) for the
related period. The Insurer Financial Statements shall be delivered in
electronic form via electronic mail to jistre@cowlesthompson.com, or such other
address that has been designated by the Seller and provided in writing to the
Insurer. To the extent that the Insurer shall have been notified in writing on
or before February 15, 2008 that the Seller’s reporting obligations under the
Securities Exchange Act have not been suspended in accordance with the
Securities Exchange Act and the related rules and regulations thereto, the
Insurer shall continue to furnish such quarterly and annual financial statements
as set forth above for so long as such financial statements may be required for
the Seller to comply with its reporting requirements under the Securities
Exchange Act. All written notices under this section shall be sent to the
Insurer via electronic mail at RegAB@fgic.com.
ARTICLE III
THE POLICIES; REIMBURSEMENT
     Section 3.01. Issuance of the Policies. The Insurer agrees to issue the
Policies on the Closing Date subject to satisfaction of the conditions precedent
set forth below:
     (a) Payment of Initial Premium and Expenses. The Insurer shall have been
paid, by the Servicer, that portion of a nonrefundable Premium payable on the
Date of Issuance, if any, and the Servicer shall agree to reimburse or pay
directly other fees and expenses identified in Section 3.02 hereof as payable.

40



--------------------------------------------------------------------------------



 



     (b) Transaction Documents. The Insurer shall have received a fully executed
copy of the Premium Letter and a copy of each of the Transaction Documents, in
form and substance satisfactory to the Insurer, duly authorized, executed and
delivered by each party thereto.
     (c) Certified Documents and Resolutions. The Insurer shall have received a
copy of (i) the organizational documents of the Servicer, the Originator, the
Seller and the Issuer and (ii) the resolutions of the Servicer’s, the Seller’s,
the Issuer’s and the Originator’s Board of Directors authorizing the issuance of
the Obligations and the execution, delivery and performance by the Servicer, the
Originator, the Seller and the Issuer of the Transaction Documents and the
transactions contemplated thereby, certified by the Secretary or an Assistant
Secretary of the Servicer, the Originator, the Seller and the Issuer (which
certificate shall state that such organizational documents and resolutions are
in full force and effect without modification on the Date of Issuance).
     (d) Incumbency Certificate. The Insurer shall have received a certificate
of the Secretary or an Assistant Secretary of the Servicer, the Originator, the
Seller and the Issuer certifying the names and signatures of the officers of the
Servicer, the Originator, the Seller and the Issuer authorized to execute and
deliver the Transaction Documents and that shareholder or member consent to the
execution and delivery of such documents is not necessary.
     (e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer, the Originator, the Seller and the Issuer set forth
or incorporated by reference in this Insurance Agreement shall be true and
correct as of the Date of Issuance as if made on the Date of Issuance and the
Insurer shall have received a certificate of appropriate officers of the
Servicer, the Originator, the Seller and the Issuer to that effect.
     (f) Opinions of Counsel.
     (i) The law firm of Cowles & Thompson, P.C. shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the corporate existence and authority of the Servicer, the Originator,
the Seller and the Issuer and the validity and enforceability of the Transaction
Documents against such parties.
     (ii) The law firm of Sidley Austin LLP shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel
regarding the validity and enforceability of the Letter of Credit.
     (iii) The law firm of Dechert LLP shall have furnished its opinions in form
and substance acceptable to the Insurer and its counsel, regarding true sale,
certain bankruptcy issues, and the tax treatment of payments on the Obligations
under federal tax laws.
     (iv) The Insurer shall have received such other opinions of counsel, in
form and substance acceptable to the Insurer and its counsel, addressing such
other matters as the Insurer may reasonably request. Each opinion of counsel
delivered in connection with the Transaction shall be addressed to and delivered
to the Insurer.

41



--------------------------------------------------------------------------------



 



     (g) Approvals, Etc. The Insurer shall have received true and correct copies
of all approvals, licenses and consents, if any, including, without limitation,
any required approval of the shareholders or members of the Servicer, the
Originator, the Seller and the Issuer, required in connection with the
Transaction.
     (h) No Litigation, Etc. No suit, action or other proceeding, investigation
or injunction, or final judgment relating thereto, shall be pending or
threatened before any court or governmental agency in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with the
Transaction Documents or the consummation of the Transaction.
     (i) Legality. No statute, rule, regulation or order shall have been
enacted, entered or deemed applicable by any government or governmental or
administrative agency or court that would make the transactions contemplated by
any of the Transaction Documents illegal or otherwise prevent the consummation
thereof.
     (j) Issuance of Ratings. The Insurer shall have received confirmation that
the risk secured by the Note Policy constitutes at least an investment grade
risk by S&P and Moody’s, and that the Class A-1 Notes will be rated “Prime-1” by
Moody’s, “A-l+” by S&P and each of the Class A-2, Class A-3 Notes and Class A-4
Notes, when issued, will be rated “AAA” by S&P and “Aaa” by Moody’s.
     (k) No Default. No Default or Event of Default shall have occurred.
     (l) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be satisfactory to the Insurer and its counsel that the conditions
precedent, if any, in the Transaction Documents have been satisfied.
     (m) Conform to Documents. The Insurer and its counsel shall have determined
that all documents, certificates and opinions to be delivered in connection with
the Obligations conform to the terms of the Transaction Documents.
     (n) Compliance With Premium Letter. All other terms, conditions and
requirements of the Premium Letter shall have been satisfied.
     (o) Satisfaction of Conditions of the Underwriting Agreement. All
conditions in the Underwriting Agreement relating to the Underwriter’s
obligation to purchase the Obligations shall have been satisfied.
     (p) Underwriting Agreement. The Insurer shall have received copies of each
of the documents, and shall be entitled to rely on each of the documents (other
than the negative assurance letter), required to be delivered to Wachovia
Capital Markets, LLC pursuant to the Underwriting Agreement.
     (q) Maintenance of Legal Files; Filings and Recordings. The Insurer shall
have received evidence satisfactory to it that: (i) the Contract Files related
to the Contracts are being maintained by and held in the custody of the
Indenture Trustee pursuant to the Sale and Servicing Agreement; (ii) all filings
necessary to perfect the interest of the Indenture

42



--------------------------------------------------------------------------------



 



Trustee in the Collateral (insofar as such Collateral is the Contracts or are
related to the Contracts) have been made except that the filings evidencing the
amendments to, and/or termination of, UCC financing statements evidencing the
release by Wachovia Capital Markets, LLC and all other relevant parties of any
interests in the Collateral (insofar as such Collateral is the Contracts or are
related to the Contracts) may be made no later than the Closing Date or the
related Funding Date, as applicable, and (iii) all taxes, fees and other changes
payable in connection with such filings shall have been paid.
     (r) Perfection Certificate. A duly authorized officer of the Servicer shall
have executed and delivered to the Insurer on or prior to the Closing Date a
certificate in the form attached as Exhibit A hereto, which shall contain the
representation of the Servicer that each of the financing statements listed in
the schedule attached thereto have been, or in the case of any such financing
statement on Form UCC-3 or UCC-2, as of the Closing Date will be, filed in the
applicable filing office and jurisdiction, bearing (as applicable) the
applicable filing index number, specified in such schedule with respect to such
financing statement.
     (s) Additional Items. The Insurer shall have received such other documents
instruments, approvals or opinions requested by the Insurer as may be reasonably
necessary to effect the Transaction, including but not limited to evidence
satisfactory to the Insurer that all conditions precedent, if any, in the
Transaction Documents have been satisfied.
     Section 3.02. Payment of Fees and Premium.
     (a) Legal and Accounting Fees. The Servicer and the Originator shall pay or
cause to be paid, on the Date of Issuance, legal fees and disbursements incurred
by the Insurer in connection with the issuance of the Policies and any fees of
the Insurer’s auditors in accordance with the terms of the Premium Letter. Any
fees of the Insurer’s auditors payable in respect of any amendment or supplement
to the Offering Document or any other Offering Document incurred after the Date
of Issuance shall be paid by the Servicer and the Originator on demand.
     (b) Premium. In consideration of the issuance by the Insurer of the
Policies, the Insurer shall be entitled to receive the Premium as and when due
in accordance with the terms of the Premium Letter (i) in the case of Premium
due on or before the Date of Issuance, if any, directly from the Servicer and
the Originator and (ii) in the case of Premium due after the Date of Issuance,
first, pursuant to the Sale and Servicing Agreement, and second, to the extent
the amounts in subclause first are not sufficient, directly from the Originator.
The Premium shall be calculated according to paragraph 2 of the Premium Letter.
The Premium paid hereunder or under the Sale and Servicing Agreement shall be
nonrefundable without regard to whether the Insurer makes any payment under the
Policies or any other circumstances relating to the Obligations or provision
being made for payment of the Obligations prior to maturity. The Servicer, the
Originator and the Indenture Trustee shall make all payments of Premium to be
made by them by wire transfer to an account designated from time to time by the
Insurer by written notice to the Servicer, the Originator and the Indenture
Trustee.
     (c) Rating Agency Fees. The initial fees of S&P and Moody’s with respect to
the Obligations and the transactions contemplated hereby shall be paid by the
Servicer in full on the Date of Issuance, or otherwise provided for to the
satisfaction of the Insurer. All

43



--------------------------------------------------------------------------------



 



periodic and subsequent fees of S&P or Moody’s with respect to, and directly
allocable to, the Obligations shall be for the account of, and shall be billed
to, the Servicer and the Originator. The fees for any other rating agency shall
be paid by the party requesting such other agency’s rating, unless such other
agency is a substitute for S&P or Moody’s in the event that S&P or Moody’s is no
longer rating the Obligations, in which case the cost for such agency shall be
paid by the Servicer and the Originator.
     Section 3.03. Reimbursement and Additional Payment Obligation.
     (a) In accordance with the priorities established in Section 4.4 of the
Sale and Servicing Agreement, the Insurer shall be entitled to (i) reimbursement
for any payment made by the Insurer under the Policies, which reimbursement
shall be due and payable the date that any amount is to be paid pursuant to a
Notice (as defined in the Note Policy) or Notice of Nonpayment (as defined in
the Swap Policy), in an amount equal to the amount to be so paid and all amounts
previously paid that remain unreimbursed, together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate and (ii) payment or reimbursement of any
other amounts owed to the Insurer under this Insurance Agreement together with
interest thereon at a rate equal to the Late Payment Rate.
     (b) The Servicer and the Originator agree to pay to the Insurer and, if the
Servicer and the Originator fail to make such payment, the Issuer shall pay
subject to the priority in Section 4.4 of the Sale and Servicing Agreement as
follows: any and all charges, fees, costs and expenses that the Insurer or its
affiliates may reasonably pay or incur, including, but not limited to,
attorneys’ and accountants’ fees and expenses, in connection with (i) any
accounts established to facilitate payments under the Policies to the extent the
Insurer has not been immediately reimbursed on the date that any amount is paid
by the Insurer under the Policies, or other administrative expenses relating to
such payments under the Policies, (ii) the prepayment of any borrowings made or
implementation or cancellation of any financial contracts for limiting interest
rate risk (including, without limitation, any interest rate swaps and hedges)
entered into (following an Event of Default) in connection with, or in
anticipation of, funding payments under the Policies, but only if and to the
extent that the payments under the Policies to which such funding relates are,
for reasons beyond the Insurer’s control, not required to be made, (iii) the
enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents, including, without limitation, instituting, defending,
monitoring or participating in any litigation or proceeding (including, without
limitation, any insolvency or bankruptcy proceeding in respect of any
Transaction participant or any affiliate thereof) relating to any of the
Transaction Documents, any party to any of the Transaction Documents, in its
capacity as such a party, or the Transaction, (iv) the foreclosure against, sale
or other disposition of any collateral securing any obligations under any of the
Transaction Documents, or pursuit of any other remedies under any of the
Transaction Documents, to the extent such costs and expenses are not recovered
from such foreclosure, sale or other disposition, (v) any action, proceeding or
investigation affecting the Issuer, the Trust Estate or the rights or
obligations of the Insurer under the Policies or the Transaction Documents,
including (without limitation) any judgment or settlement entered into affecting
the Insurer or the Insurer’s interests, (vi) any consent, amendment, waiver or
other action with respect to or related to, any Transaction Document, whether or
not executed

44



--------------------------------------------------------------------------------



 



or completed, (vii) preparation of bound volumes of the Transaction Documents or
(viii) any review or approval by the Insurer in connection with the delivery of
any additional or substitute collateral under any of the Transaction Documents
(collectively, “Reimbursable Amounts”). Reimbursable Amounts due to the Insurer
shall bear interest at a rate equal to the Late Payment Rate. In the event that
the Servicer or the Originator fails to pay to the Insurer any Reimbursable
Amounts, the Insurer shall be entitled to reimbursement of such amount together
with interest thereon from Section 4.4 of the Sale and Servicing Agreement.
Costs and expenses shall include a reasonable allocation of compensation and
overhead attributable to the time of employees of the Insurer spent in
connection with the actions described in clause (iii) above, and the Insurer
reserves the right to charge a reasonable fee as a condition to executing any
waiver, consent or amendment proposed in respect of any of the Transaction
Documents.
     (c) The Servicer and the Originator agree to pay to the Insurer and, if the
Servicer and the Originator fail to make such payment, the Issuer shall pay
subject to the priority in Section 4.4 of the Sale and Servicing Agreement as
follows: interest on any and all amounts described in this Section 3.03 from the
date payable or paid by such party until payment thereof in full, and interest
on any and all amounts described in Section 3.02 hereof from the date due until
payment thereof in full, in each case, payable to the Insurer at the Late
Payment Rate per annum.
     (d) The Servicer and the Originator, each on behalf of itself, agrees to
pay to the Insurer and, if the Servicer and the Originator fail to make such
payment, the Issuer shall pay subject to the priority in Section 4.4 of the Sale
and Servicing Agreement as follows: any payments made by the Insurer on behalf
of, or advanced to, the Servicer or the Originator, respectively, including,
without limitation, any amounts payable by the Servicer or the Originator
pursuant to the Transaction Documents (other than the Obligations). The Issuer
agrees to pay to the Insurer as follows: any payments made by the Insurer on
behalf of, or advanced to, the Issuer, including, without limitation, any
amounts payable by the Issuer pursuant to the Obligations or any other
Transaction Documents.
All amounts due under this Section 3.03 are to be immediately due and payable
without demand, in full, without any requirement on the part of the Insurer to
seek reimbursement of such amounts from any other source of reimbursement or
indemnity or to allocate such amount to any other transaction that may have
benefited from the expenditure of such amounts.
     Section 3.04. Indemnification; Limitation of Liability.
     (a) In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Servicer, the
Originator, the Seller and the Issuer and any successors thereto agree to pay,
and to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents, and each person, if any, who
controls the Insurer within the meaning of either Section 15 of the Securities
Act, or Section 20 of the Securities Exchange Act, from and against any and all
claims, Losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or reasonable expenses (including, without limitation,
reasonable fees and expenses of attorneys, consultants and auditors and
reasonable costs of investigations) or obligations whatsoever paid by the
Insurer (herein collectively referred to as “Liabilities”) of any nature

45



--------------------------------------------------------------------------------



 



arising out of or relating to the transactions contemplated by the Transaction
Documents by reason of:
     (i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
in any preliminary offering document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon the Insurer
Information;
     (ii) to the extent not covered by clause (i) above, any act or omission of
the Servicer, the Originator, the Seller or the Issuer, or the allegation
thereof, in connection with the offering, issuance, sale or delivery of the
Obligations other than by reason of false or misleading information provided by
the Insurer in writing for inclusion in the Offering Document as specified in
clause (i) above;
     (iii) the misfeasance or malfeasance of, or negligence or theft committed
by, any director, officer, employee or agent of the Servicer, the Originator,
the Seller or the Issuer;
     (iv) the violation by the Servicer, the Originator, the Seller or the
Issuer of any federal or state securities, banking or antitrust laws, rules or
regulations in connection with the issuance, offer and sale of the Obligations
or the transactions contemplated by the Transaction Documents;
     (v) the violation by the Servicer, the Originator, the Seller or the Issuer
of any federal or state laws, rules or regulations relating to the Transaction
or the origination of the Contracts, including, without limitation, any consumer
protection, lending and disclosure laws or any laws with respect to the maximum
amount of interest permitted to be received on account of any loan of money or
with respect to the Contracts;
     (vi) the breach by the Servicer, the Originator, the Seller or the Issuer
of any of its obligations under this Insurance Agreement or any of the other
Transaction Documents;
     (vii) the breach by the Servicer, the Originator, the Seller or the Issuer
of any representation or warranty on the part of the Servicer, the Originator,
the Seller or the Issuer contained in the Transaction Documents or in any
certificate or report furnished or delivered to the Insurer thereunder; and
     (viii) the Servicer’s, the Originator’s, the Seller’s or the Issuer’s
involvement as a party in, or the effect on any Contract as a result of, the
litigation described in any offering document.
     The parties hereto agree that the liabilities with respect to the matters
described above shall be joint and several, except that, with respect to the
matters described in clauses (iii), (iv), (v), (vi), (vii) and (viii) above, the
Issuer shall only be responsible for liabilities related to those actions or

46



--------------------------------------------------------------------------------



 



inactions taken by the Issuer, the Seller shall only be responsible for
liabilities related to those actions or inactions taken by the Seller, the
Originator shall only be responsible for liabilities related to those actions or
inactions taken by the Originator and the Servicer shall only be responsible for
liabilities related to those actions or inactions taken the Servicer.
     This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.
     (b) The Insurer agrees to pay, and to protect, indemnify and save harmless
each of the Servicer and the Seller and their respective officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Servicer and the Seller within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act from and against,
any and all claims, losses, liabilities (including penalties), actions, suits,
judgments, demands, damages, costs or expenses (including reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or by reason of any untrue
statement or alleged untrue statement of a material fact contained in the
Insurer Information or any omission or alleged omission to state in the Insurer
Information a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided that it is understood that the Insurer has
provided the Insurer Information in connection with its role as credit enhancer,
which consists solely of the obligation to pay claims, if any, under and in
accordance with the express terms of the Note Policy.
     (c) Any party which proposes to assert the right to be indemnified under
this Section 3.04 (each, an “Indemnified Party”) will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim is to be made against the Servicer, the Originator, the
Seller, the Issuer, the Indenture Trustee, the Backup Servicer or the Insurer
(each an “Indemnifying Party”) under this Section 3.04, notify the Indemnifying
Party of the commencement of such action, suit or proceeding, enclosing a copy
of all papers served. In case any action, suit or proceeding shall be brought
against any Indemnified Party and such Indemnified Party shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in, and, to the extent that it shall wish, to assume the
defense thereof, with counsel satisfactory to such Indemnified Party, and after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume the defense thereof, the Indemnifying Party shall not be liable to
such Indemnified Party for any legal or other expenses other than reasonable
costs of investigation subsequently incurred by such Indemnified Party in
connection with the defense thereof. An Indemnified Party shall have the right
to employ separate counsel in any such action and to participate in the defense
thereof at the expense of the Indemnified Party; provided, however, that the
fees and expenses of such separate counsel shall be at the expense of the
Indemnifying Party if (i) the Indemnifying Party has agreed to pay such fees and
expenses, (ii) the Indemnifying Party shall have failed to assume the defense of
such action or proceeding and employ counsel satisfactory to the Indemnified
Party in any such action or proceeding or (iii) the named parties to any such
action or proceeding (including any impleaded parties) include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party shall
have been advised by counsel that (A) there may be one or more legal defenses
available to it which are different from or additional

47



--------------------------------------------------------------------------------



 



to those available to the Indemnified Party and (B) the representation of the
Indemnifying Party and the Indemnified Party by the same counsel would be
inappropriate or contrary to prudent practice (in which case, if the Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense of such action or
proceeding on behalf of such Indemnified Party, it being understood, however,
that the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Parties, which
firm shall be designated in writing by the Indemnified Party). The Indemnifying
Party shall not be liable for any settlement of any such action or proceeding
effected without its written consent to the extent that any such settlement
shall be prejudicial to the Indemnifying Party but, if settled with its written
consent, or if there be a final judgment for the plaintiff in any such action or
proceeding with respect to which the Indemnifying Party shall have received
notice in accordance with this subsection (c), the Indemnifying Party agrees to
indemnify and hold the Indemnified Parties harmless from and against any loss or
liability by reason of such settlement or judgment.
     (d) In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Indenture
Trustee agrees to pay, and to protect, indemnify and save harmless, the Insurer
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Insurer within the meaning of either Section 15
of the Securities Act, as amended, or Section 20 of the Securities Exchange Act,
as amended, from and against any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or reasonable
expenses (including, without limitation, reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever of any nature arising out of the breach by the Indenture
Trustee of any of its obligations under this Insurance Agreement or under any
other Transaction Documents. This indemnity provision shall survive the
termination of this Insurance Agreement and shall survive until the statute of
limitations has run on any causes of action which arise from one of these
reasons and until all suits filed as a result thereof have been finally
concluded.
     (e) In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Backup
Servicer agrees to pay, and to protect, indemnify and save harmless, the Insurer
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Insurer within the meaning of either Section 15
of the Securities Act, as amended, or Section 20 of the Securities Exchange Act,
as amended, from and against any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or reasonable
expenses (including, without limitation, reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever of any nature arising out of the breach by the Backup
Servicer of any of its obligations under this Insurance Agreement or under any
other Transaction Documents. This indemnity provision shall survive the
termination of this Insurance Agreement and shall survive until the statute of
limitations has run on any causes of action which arise from one of these
reasons and until all suits filed as a result thereof have been finally
concluded.

48



--------------------------------------------------------------------------------



 



     Section 3.05. Payment Procedure. In the event of any payment by the
Insurer, the Servicer, the Originator, the Seller or the Issuer, the Indenture
Trustee and the Backup Servicer agree to accept the voucher or other evidence of
payment as prima facie evidence of the propriety thereof and the liability
therefor to the Insurer. All payments to be made to the Insurer under this
Insurance Agreement shall be made to the Insurer in lawful currency of the
United States of America in immediately available funds at the notice address
for the Insurer as specified in Section 6.02 hereof on the date when due or as
the Insurer shall otherwise direct by written notice to the other parties
hereto. In the event that the date of any payment to the Insurer or the
expiration of any time period hereunder occurs on a day which is not a Business
Day, then such payment or expiration of time period shall be made or occur on
the next succeeding Business Day with the same force and effect as if such
payment was made or time period expired on the scheduled date of payment or
expiration date. Payments to be made to the Insurer under this Insurance
Agreement shall bear interest at the Late Payment Rate from the date when due to
the date paid.
     Section 3.06. Subrogation. Subject only to the priority of payment
provisions of the Sale and Servicing Agreement, each of the Servicer, the
Originator, the Seller, the Indenture Trustee and the Issuer acknowledges that,
to the extent of any payment made by the Insurer pursuant to the Policies, the
Insurer is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the holders of
Obligations or the Swap Provider, as applicable, to any moneys paid or payable
in respect of the Obligations under the Transaction Documents or otherwise. Each
of the Servicer, the Originator, the Seller, the Indenture Trustee and the
Issuer agrees to such subrogation and, further, each of the Servicer, the
Originator, the Seller, the Indenture Trustee and the Issuer agrees to execute
such instruments and to take such actions as, in the sole judgment of the
Insurer, are necessary to evidence such subrogation and to perfect the rights of
the Insurer to receive any moneys paid or payable in respect of the Obligations
or the Swap Agreement, as applicable, under the Transaction Documents or
otherwise.
ARTICLE IV
FURTHER AGREEMENTS
     Section 4.01. Effective Date; Term of the Insurance Agreement. This
Insurance Agreement shall take effect on the Date of Issuance and shall remain
in effect until the later of (a) such time as the Insurer is no longer subject
to a claim under the Policies and the Policies shall have been surrendered to
the Insurer for cancellation and (b) all amounts payable to the Insurer by the
Servicer, the Originator, the Seller, the Issuer, the Indenture Trustee or the
Backup Servicer or from any other source under the Transaction Documents and all
amounts payable under the Obligations have been paid in full; provided, however,
that the provisions of Sections 3.02, 3.03, 3.04, 4.02 and 4.06 hereof shall
survive any termination of this Insurance Agreement.
     Section 4.02. Further Assurances and Corrective Instruments.
     (a) Excepting at such times as a default in payment under the Note Policy
shall have occurred and is continuing, none of the Servicer, the Originator, the
Seller, the Issuer, the Indenture Trustee or the Backup Servicer shall grant any
waiver of rights under any of the Transaction Documents to which any of them is
a party without the prior written consent of the Insurer, and any such waiver
without the prior written consent of the Insurer shall be null and void and of
no force or effect.

49



--------------------------------------------------------------------------------



 



     (b) To the extent permitted by law, the Servicer, the Originator, the
Seller, the Issuer, the Indenture Trustee and the Backup Servicer agree that
they will, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such supplements hereto and such further
instruments as the Insurer may request and as may be required in the Insurer’s
judgment to effectuate the intention of or facilitate the performance of this
Insurance Agreement.
     Section 4.03. Obligations Absolute.
     (a) The obligations of the Servicer, the Originator, the Seller, the
Issuer, the Indenture Trustee and the Backup Servicer hereunder shall be
absolute and unconditional and shall be paid or performed strictly in accordance
with this Insurance Agreement under all circumstances irrespective of:
     (i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to any of the Transaction Documents,
the Obligations or the Policies;
     (ii) any exchange or release of any other obligations hereunder;
     (iii) the existence of any claim, setoff, defense, reduction, abatement or
other right that the Servicer, the Originator, the Seller, the Issuer, the
Indenture Trustee or the Backup Servicer may have at any time against the
Insurer or any other Person;
     (iv) any document presented in connection with the Policies proving to be
forged, fraudulent, invalid or insufficient in any respect, including any
failure to strictly comply with the terms of the Policies, or any statement
therein being untrue or inaccurate in any respect;
     (v) any payment by the Insurer under the Policies against presentation of a
certificate or other document that does not strictly comply with terms of the
Policies;
     (vi) any failure of the Servicer, the Originator, the Seller, the Issuer,
the Indenture Trustee or the Backup Servicer to receive the proceeds from the
sale of the Obligations;
     (vii) any breach by the Servicer, the Originator, the Seller, the Issuer,
the Indenture Trustee or the Backup Servicer of any representation, warranty or
covenant contained in any of the Transaction Documents; or
     (viii) any other circumstances, other than payment in full, that might
otherwise constitute a defense available to, or discharge of the Servicer, the
Originator, the Seller, the Issuer, the Indenture Trustee and the Backup
Servicer in respect of any Transaction Document.
     (b) The Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee, the Backup Servicer and any and all others who are now or may become
liable for all or part of the obligations of the Servicer, the Originator, the
Seller, the Issuer, the Indenture Trustee or the Backup Servicer under this
Insurance Agreement agree to be bound by this Insurance Agreement and (i) to the
extent permitted by law, waive and renounce any and all redemption

50



--------------------------------------------------------------------------------



 



and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and
demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, or any defense other than payment, or to any right of
setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to the Servicer, the Originator, the Seller, the
Issuer, the Indenture Trustee or the Backup Servicer; (v) agree that its
liabilities hereunder shall, except as otherwise expressly provided in this
Section 4.03, be unconditional and without regard to any setoff, counterclaim or
the liability of any other Person for the payment hereof; (vi) agree that any
consent, waiver or forbearance hereunder with respect to an event shall operate
only for such event and not for any subsequent event; (vii) consent to any and
all extensions of time that may be granted by the Insurer with respect to any
payment hereunder or other provisions hereof and to the release of any security
at any time given for any payment hereunder, or any part thereof, with or
without substitution, and to the release of any Person or entity liable for any
such payment; and (viii) consent to the addition of any and all other makers,
endorsers, guarantors and other obligors for any payment hereunder, and to the
acceptance of any and all other security for any payment hereunder, and agree
that the addition of any such obligors or security shall not affect the
liability of the parties hereto for any payment hereunder.
     (c) Nothing herein shall be construed as prohibiting the Servicer, the
Originator, the Seller, the Issuer, the Indenture Trustee or the Backup Servicer
from pursuing any rights or remedies it may have against any other Person in a
separate legal proceeding.
     Section 4.04. Assignments; Reinsurance; Third-Party Rights.
     (a) This Insurance Agreement shall be a continuing obligation of the
parties hereto and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. None of the
Servicer, the Originator, the Seller, the Issuer, the Indenture Trustee or the
Backup Servicer may assign its rights under this Insurance Agreement, or
delegate any of its duties hereunder, without the prior written consent of the
Insurer. Any assignment made in violation of this Insurance Agreement shall be
null and void.
     (b) The Insurer shall have the right to give participations in its rights
under this Insurance Agreement and to enter into contracts of reinsurance with
respect to the Policies upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policies.
     (c) In addition, the Insurer shall be entitled to assign or pledge to any
bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith any rights
of the Insurer under the Transaction Documents or with respect to any real or
personal property or other interests pledged to the Insurer, or in which the
Insurer has a security interest, in connection with the Transaction.

51



--------------------------------------------------------------------------------



 



     (d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against the Servicer, the Originator, the Seller, the Issuer,
the Indenture Trustee or the Backup Servicer, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their successors and permitted
assigns. Neither the Indenture Trustee nor any Owner shall have any right to
payment from any Premiums paid or payable hereunder or under the Sale and
Servicing Agreement or from any other amounts paid by the Servicer, the
Originator, the Seller, the Issuer, the Indenture Trustee or the Backup Servicer
pursuant to Section 3.02, 3.03 or 3.04 hereof.
     (e) The Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee and the Backup Servicer agree that the Insurer shall have all rights of
a third-party beneficiary in respect of the Indenture and each other Transaction
Document to which it is not a signing party and hereby incorporate and restate
their representations, warranties and covenants as set forth therein for the
benefit of the Insurer.
     Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for: (a) the use
that may be made of the Policies by the Indenture Trustee or the Swap Provider,
as applicable, or for any acts or omissions of the Indenture Trustee or the Swap
Provider in connection therewith; or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to the Insurer in connection with any claim
under the Policies, or of any signatures thereon, even if such documents or
signatures should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (unless the Insurer shall have actual
knowledge thereof). In furtherance and not in limitation of the foregoing, the
Insurer may accept documents that appear on their face to be in order, without
responsibility for further investigation.
     Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as
this Insurance Agreement is in effect, and for one year following its
termination, none of the parties hereto will file any involuntary petition or
otherwise institute any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law against the Issuer or the Seller.
     Section 4.07. Parties to Join in Enforcement Action.
     (a) To the extent necessary to enforce any right of the Insurer in or
remedy of the Insurer under any Contract or the Financed Vehicle related
thereto, the Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee and the Backup Servicer agree to join in any action initiated by the
Indenture Trustee or the Insurer for the protection of such right or exercise of
such remedy.
     (b) In the event of any court proceeding (x) with respect to which any of
the Issuer, the Seller, the Originator or the Servicer is a party (including,
without limitation, an insolvency or bankruptcy proceeding in respect of the
Servicer, the Originator, the Seller or the Issuer) which affects the Contracts,
the Policies or the obligations of the Insurer under the Transaction Documents,
and (y) with respect to which the Servicer, the Originator, the Seller, the
Issuer or the Backup Servicer, as applicable, fails to defend or answer, the
Insurer shall have the right to direct, assume or otherwise participate in the
defense thereof. In such event, the Insurer shall, following written notice to
the Indenture Trustee, have the exclusive right to

52



--------------------------------------------------------------------------------



 



determine, in its sole discretion, the actions necessary to preserve and protect
the Contracts. All costs and expenses of the Insurer in connection with such
action, proceeding or investigation, (including, without limitation, any
judgment or settlement entered into or paid by the Insurer), shall be included
as a Reimbursable Amount.
     (c) The Indenture Trustee shall cooperate with, and take such action as
directed by, the Insurer, including (without limitation) entering into such
agreements and settlements as the Insurer in its sole discretion shall direct
with respect to such court proceeding. The Indenture Trustee shall not be liable
to the Insurer for any such action that conforms to the direction of the
Insurer. The Indenture Trustee’s reasonable out-of-pocket costs and expenses
(including attorneys’ fees and expenses) with respect to any such action shall
be reimbursed pursuant to Section 4.4 of the Sale and Servicing Agreement.
     (d) The Indenture Trustee hereby agrees to provide to the Insurer prompt
written notice of any action, proceeding or investigation that names any of the
Servicer, the Originator, the Seller or the Issuer as a party or that could
adversely affect the Contracts or the rights or obligations of the Insurer
hereunder or under the Policies or the other Transaction Documents, including
(without limitation) any insolvency or bankruptcy proceeding in respect of any
of the Servicer, the Originator, the Seller or the Issuer or any affiliate
thereof.
     (e) Notwithstanding anything contained herein or in any of the other
Transaction Documents to the contrary, the Indenture Trustee shall not, without
the Insurer’s prior written consent or unless directed by the Insurer, undertake
or join any litigation or agree to any settlement of any action, proceeding or
investigation affecting the Issuer or the Contracts or the rights or obligations
of the Insurer hereunder or under the Policies or the other Transaction
Documents.
ARTICLE V
DEFAULTS; REMEDIES
     Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Event of Default hereunder:
     (a) Any representation or warranty made by the Servicer, the Originator,
the Seller, the Issuer, the Indenture Trustee or the Backup Servicer hereunder
or under the Transaction Documents, or in any certificate furnished hereunder or
under the Transaction Documents, shall prove to be untrue or incomplete in any
material respect;
     (b) (i) The Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee or the Backup Servicer shall fail to pay when due any amount payable by
the Servicer, the Originator, the Seller, the Issuer, the Indenture Trustee or
the Backup Servicer hereunder or (ii) a legislative body has enacted any law
that declares or a court of competent jurisdiction shall find or rule that any
Transaction Document is not valid and binding on the Servicer, the Originator,
the Seller, the Issuer, the Indenture Trustee or the Backup Servicer;
     (c) The occurrence and continuance of an “Event of Default” under the
Indenture (as defined therein);

53



--------------------------------------------------------------------------------



 



     (d) Any failure on the part of the Servicer, the Originator, the Seller,
the Issuer, the Indenture Trustee or the Backup Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee or the Backup Servicer contained in this Insurance Agreement or in any
other Transaction Document which continues unremedied for a period of 30 days
with respect to this Insurance Agreement, or, with respect to any other
Transaction Document, beyond any cure period provided for therein, after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer, the Originator, the Seller, the Indenture
Trustee, the Backup Servicer or the Issuer, as applicable, by the Insurer (with
a copy to the Indenture Trustee) or by the Indenture Trustee (with a copy to the
Insurer);
     (e) A decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or fixture
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Servicer, the Originator, the Seller or the Issuer
and such decree or order shall have remained in force undischarged or unstayed
for a period of 90 consecutive days;
     (f) The Servicer, the Originator, the Seller or the Issuer shall consent to
the appointment of a conservator or receiver or liquidator or other similar
official in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer, the
Originator, the Seller or the Issuer or of or relating to all or substantially
all of the property of such Person; or
     (g) The Servicer, the Originator, the Seller or the Issuer shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations.
     Section 5.02. Remedies; No Remedy Exclusive.
     (a) Upon the occurrence of an Event of Default, the Insurer may exercise
any one or more of the rights and remedies set forth below:
     (i) declare all indebtedness of every type or description then owed by the
Servicer, the Originator, the Seller, the Issuer, the Indenture Trustee or the
Backup Servicer to the Insurer to be immediately due and payable, and the same
shall thereupon be immediately due and payable; provided, however, that any such
payment by the Issuer shall be paid in accordance with Section 4.4 of the Sale
and Servicing Agreement;
     (ii) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Indenture
Trustee to exercise such remedies in accordance with the terms of the
Transaction Documents; or

54



--------------------------------------------------------------------------------



 



     (iii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents to the Insurer or to enforce performance and observance of any
obligation, agreement or covenant of the Servicer, the Originator, the Seller,
the Issuer, the Indenture Trustee or the Backup Servicer under the Transaction
Documents.
     (b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice, other than such notice as may be required in this Article V.
     Section 5.03. Waivers.
     (a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.
     (b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to the Servicer, the Originator, the Seller, the Issuer, the Indenture
Trustee and the Backup Servicer. Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Event of Default so waived and not to any
other similar event or occurrence which occurs subsequent to the date of such
waiver.
ARTICLE VI
MISCELLANEOUS
     Section 6.01. Amendments, Etc. This Insurance Agreement may be amended,
modified or terminated only by written instrument or written instruments signed
by the parties hereto. The Servicer agrees to promptly provide a copy of any
amendment to this Insurance Agreement to the Indenture Trustee, S&P and Moody’s.
No act or course of dealing shall be deemed to constitute an amendment,
modification or termination hereof.
     Section 6.02. Notices. All demands, notices and other communications to be
given hereunder shall be in writing (except as otherwise specifically provided
herein) and shall be mailed by registered mail or personally delivered or
telecopied to the recipient as follows:

55



--------------------------------------------------------------------------------



 



  (a)   To the Insurer:         Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
Attention: Structured Finance Surveillance – Santander Drive 2007-1
Facsimile: (212) 312-3220
Confirmation: (800) 352-0001
E-mail: SFsurveillance@fgic.com         (in each case in which notice or other
communication to the Insurer refers to a Servicer Termination Event, Reserve
Event, a Trigger Event, a Default or an Event of Default hereunder, a Default or
Event of Default under the Indenture, a Termination Event under the Swap
Agreement, a claim on either of the Policies or any event with respect to which
failure on the part of the Insurer to respond shall be deemed to constitute
consent or acceptance, then a copy of such notice or other communication shall
also be sent to the attention of the general counsel of each of the Insurer and
the Indenture Trustee and, in all cases, both any original and all copies shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”) Any notice regarding delivery
or non-delivery of the Insurer Financial Statements shall be sent via electronic
mail to the Insurer at RegAB@fgic.com and shall reference the deal name and
policy number.     (b)   To the Seller:         Santander Drive Auto Receivables
LLC
8585 North Stemmons Freeway, Suite 1100-N
Dallas, Texas 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570     (c)   To the Servicer and the Originator:        
Santander Consumer USA Inc.
8585 North Stemmons Freeway, Suite 1100-N
Dallas, Texas 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570

56



--------------------------------------------------------------------------------



 



  (d)   To the Indenture Trustee and the Backup Servicer:         Wells Fargo
Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Telephone No.: (612) 667-8058
Facsimile: (612) 667-3539     (e)   To the Issuer:         Santander Drive Auto
Receivables Trust 2007-1
c/o U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Sterling Correia
Telephone No.: (302) 552-3104
Facsimile: (302) 552-3129     (f)   To the Owner Trustee:         U.S. Bank
Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Sterling Correia
Telephone No.: (302) 552-3104
Facsimile: (302) 552-3129

          A party may specify an additional or different address or addresses by
writing mailed or delivered to the other parties as aforesaid. All such notices
and other communications shall be effective upon receipt.
     Section 6.03. Severability. In the event that any provision of this
Insurance Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.
     Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK.
     Section 6.05. Consent to Jurisdiction.
     (a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New

57



--------------------------------------------------------------------------------



 



York located in the City and County of New York, and any appellate court from
any thereof, in any action, suit or proceeding brought against it and to or in
connection with any of the Transaction Documents or the transactions
contemplated thereunder or for recognition or enforcement of any judgment, and
the parties hereto hereby irrevocably and unconditionally agree that all claims
in respect of any such action or proceeding may be heard or determined in such
New York state court or, to the extent permitted by law, in such federal court.
The parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
related documents or the subject matter thereof may not be litigated in or by
such courts.
     (b) To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.
     (c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against the any party hereto or its or their
property in the courts of any jurisdiction.
     Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.
     Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.
     Section 6.08. Headings. The headings of Articles and Sections and the Table
of Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.
     Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (A) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.
     Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or

58



--------------------------------------------------------------------------------



 



shareholder of any party hereto, as such, by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise
in respect of any of the Transaction Documents, the Obligations or the Policies,
it being expressly agreed and understood that each Transaction Document is
solely a corporate obligation of each party hereto, and that any and all
personal liability, either at common law or in equity, or by statute or
constitution, of every such officer, employee, director, affiliate or
shareholder for breaches by any party hereto of any obligations under any
Transaction Document is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.
     Section 6.11. Entire Agreement. The Transaction Documents and the Policies
set forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.
     Section 6.12. Additional Covenant. Each of the parties hereto agree not to
use the Insurer’s name in any public document including, without limitation, a
press release or presentation, announcement or forum without the Insurer’s prior
consent. In the event that any party is advised by counsel that it has a legal
obligation to disclose the Insurer’s name in any press release, public
announcement or other public document, it shall provide the Insurer with at
least three business days prior written notice of its intent to use the
Insurer’s name together with a copy of the proposed use of the Insurer’s name
and of any description of a transaction with the Insurer and shall obtain the
Insurer’s prior consent as to the form and substance of the proposed use of the
Insurer’s name and any such description.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]

59



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Insurance
Agreement, all as of the day and year first above mentioned.

            FINANCIAL GUARANTY INSURANCE COMPANY, as Insurer
      By   /s/ Matthew Fanelli       Title:  Director   

            SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller

By: Santander Consumer USA Inc., as sole member
of the Seller             By   /s/ Jim W. Moore       Title:  Vice President   
            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee and
Backup Servicer
      By   /s/ Marianna C. Stershic       Title:  Vice President       
SANTANDER CONSUMER USA INC., as Servicer and Originator       By   /s/ Jim W.
Moore       Title:  Vice President        SANTANDER DRIVE AUTO RECEIVABLES TRUST
2007-1, as Issuer

By U.S. Bank Trust National Association, not in its individual capacity, but
solely as Owner Trustee on behalf of the Issuer             By   /s/ Sterling C.
Correia       Title:  Vice President           

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual
capacity, but solely as Owner Trustee and in its individual capacity solely for
the purposes of Section 2.04(1)(iii)
      By   /s/ Sterling C. Correia       Title:  Vice President           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
OFFICER’S CERTIFICATE
     Reference is made to the Sale and Servicing Agreement, dated as of April 4,
2007 (the “Securitization Agreement”), among Santander Drive Auto Receivables
Trust 2007-1, as Issuer, Santander Drive Auto Receivables LLC, as Seller,
Santander Consumer USA Inc., as Servicer (the “Servicer”), and Wells Fargo Bank,
National Association, as Back-up Servicer and Indenture Trustee (capitalized
terms used and not defined herein having the meanings assigned thereto in the
Securitization Agreement). The undersigned, hereby certifies that he/she is the
                                         of the Servicer, and that, as such, is
authorized to deliver this certificate on behalf of the Servicer and further
certifies that the financing statements listed in Schedule 1 attached hereto
represent all of the Uniform Commercial Code financing statements that have
been, as of the Closing Date, filed in connection with the execution and
delivery of the Securitization Agreement and the other Transaction Documents,
and that each such financing statement has been filed in the filing office and
jurisdiction, bearing (as applicable) the filing index number, specified in such
schedule with respect to such financing statement.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hands this                     
day of                                         , 2007.

            SANTANDER CONSUMER USA INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Schedule of Filings

                              Office and     Debtor   Secured Party   State  
Type of Filing   Date of Filing
 
               

 